UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ( X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-25923 Eagle Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 52-2061461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7830 Old Georgetown Road, Third Floor, Bethesda, Maryland (Address of principal executive offices) (Zip Code) (301) 986-1800 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer☐ Smaller Reporting Company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of October 31, 2013, the registrant had 25,801,543 shares of Common Stock outstanding. 1 EAGLE BANCORP, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Changes in Shareholders’ Equity 7 Consolidated Statements of Cash Flows 8 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 64 Item 4. Controls and Procedures 64 PART II. OTHER INFORMATION Item 1. Legal Proceedings 65 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 65 Item 3. Defaults Upon Senior Securities 65 Item 4. Mine Safety Disclosures 65 Item 5. Other Information 65 Item 6. Exhibits 65 Signatures 67 2 Item 1 – Financial Statements (Unaudited) EAGLE BANCORP, INC. Consolidated Balance Sheets (Unaudited) (dollars in thousands, except per share data) September 30, 2013 December 31, 2012 September 30, 2012 Assets Cash and due from banks $ 8,013 $ 7,439 $ 6,780 Federal funds sold 3,844 7,852 4,173 Interest bearing deposits with banks and other short-term investments 208,522 324,043 46,752 Investment securities available for sale, at fair value 355,830 299,820 296,363 Federal Reserve and Federal Home Loan Bank stock 11,246 10,694 12,031 Loans held for sale 39,206 226,923 171,241 Loans 2,796,840 2,493,095 2,397,669 Less allowance for credit losses ) ) ) Loans, net 2,757,153 2,455,603 2,362,087 Premises and equipment, net 16,319 15,261 14,472 Deferred income taxes 25,982 19,128 16,413 Bank owned life insurance 29,555 14,135 14,036 Intangible assets, net 3,597 3,785 3,895 Other real estate owned 11,285 5,299 4,923 Other assets 34,376 19,459 23,022 Total Assets $ 3,504,928 $ 3,409,441 $ 2,976,188 Liabilities and Shareholders' Equity Liabilities Deposits: Noninterest bearing demand $ 898,831 $ 881,390 $ 796,654 Interest bearing transaction 104,004 113,813 112,901 Savings and money market 1,538,630 1,374,869 1,180,894 Time, $100,000 or more 249,594 232,875 242,159 Other time 193,000 294,275 182,381 Total deposits 2,984,059 2,897,222 2,514,989 Customer repurchase agreements 82,266 101,338 75,368 Other short-term borrowings - - 10,000 Long-term borrowings 39,300 39,300 39,300 Other liabilities 17,203 21,605 12,132 Total Liabilities 3,122,828 3,059,465 2,651,789 Shareholders' Equity Preferred stock, par value $.01 per share, shares authorized 1,000,000, Series B, $1,000 per share liquidation preference, shares issued and outstanding 56,600 at September 30, 2013, December 31, 2012 and September 30, 2012. 56,600 56,600 56,600 Common stock, par value $.01 per share; shares authorized 50,000,000, shares issued and outstanding 25,799,220, 22,954,889 and 22,040,006, respectively 252 226 217 Warrant 946 946 946 Additional paid in capital 241,131 180,593 164,522 Retained earnings 84,534 106,146 96,088 Accumulated other comprehensive (loss) income ) 5,465 6,026 Total Shareholders' Equity 382,100 349,976 324,399 Total Liabilities and Shareholders' Equity $ 3,504,928 $ 3,409,441 $ 2,976,188 See notes to consolidated financial statements. 3 EAGLE BANCORP, INC. Consolidated Statements of Operations (Unaudited) (dollars in thousands, except per share data) Nine Months Ended September 30, Three Months Ended September 30, Interest Income Interest and fees on loans $ 109,479 $ 98,161 $ 37,457 $ 34,805 Interest and dividends on investment securities 5,589 5,279 2,082 1,735 Interest on balances with other banks and short-term investments 564 298 182 83 Interest on federal funds sold 10 41 3 13 Total interest income 115,642 103,779 39,724 36,636 Interest Expense Interest on deposits 8,122 9,130 2,544 2,722 Interest on customer repurchase agreements 197 250 64 68 Interest on short-term borrowings - 2 - 2 Interest on long-term borrowings 1,247 1,605 413 536 Total interest expense 9,566 10,987 3,021 3,328 Net Interest Income 106,076 92,792 36,703 33,308 Provision for Credit Losses 7,094 12,051 1,372 3,638 Net Interest Income After Provision For Credit Losses 98,982 80,741 35,331 29,670 Noninterest Income Service charges on deposits 3,351 2,902 1,115 988 Gain on sale of loans 13,355 9,867 2,938 3,144 Gain on sale of investment securities 23 765 - 464 Loss on early extinguishment of debt - ) - ) Increase in the cash surrender value of bank owned life insurance 420 294 231 100 Other income 3,263 2,005 952 684 Total noninterest income 20,412 15,304 5,236 4,851 Noninterest Expense Salaries and employee benefits 34,722 31,520 12,187 10,807 Premises and equipment expenses 8,949 7,541 3,222 2,562 Marketing and advertising 1,167 1,340 426 497 Data processing 4,456 3,273 1,386 1,066 Legal, accounting and professional fees 2,586 3,315 984 1,073 FDIC insurance 1,780 1,553 584 485 Other expenses 9,395 7,664 2,884 2,617 Total noninterest expense 63,055 56,206 21,673 19,107 Income Before Income Tax Expense 56,339 39,839 18,894 15,414 Income Tax Expense 21,335 14,748 7,137 5,739 Net Income 35,004 25,091 11,757 9,675 Preferred Stock Dividends 425 425 142 142 Net Income Available to Common Shareholders $ 34,579 $ 24,666 $ 11,615 $ 9,533 Earnings Per Common Share Basic $ 1.35 $ 1.09 $ 0.45 $ 0.41 Diluted $ 1.31 $ 1.07 $ 0.44 $ 0.40 See notes to consolidated financial statements. 4 EAGLE BANCORP, INC. Consolidated Statements of Comprehensive Income (Unaudited) (dollars in thousands) Nine Months Ended September 30, Three Months Ended September 30, Net Income $ 35,004 $ 25,091 $ 11,757 $ 9,675 Other comprehensive income, net of tax: Net unrealized (loss) gain on securities available for sale ) 1,610 ) 911 Reclassification adjustment for net gains included in net income ) ) - ) Net change in unrealized (loss) gains on securities ) 1,151 ) 633 Comprehensive Income $ 28,176 $ 26,242 $ 11,301 $ 10,308 See notes to consolidated financial statements. 5 EAGLE BANCORP, INC. Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) (dollars in thousands) Preferred Stock Common Stock Warrant Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders' Equity Balance January 1, 2013 $ 56,600 $ 226 $ 946 $ 180,593 $ 106,146 $ 5,465 $ 349,976 Net Income - 35,004 - 35,004 Net change in other comprehensive income - ) ) 10% common stock dividend 2,340,518 shares - 23 - 56,158 ) - - Cash paid in lieu of fractional shares - ) - ) Stock-based compensation - - - 2,429 - - 2,429 Common stock issued 483,595 shares under equity compensation plans - 3 - 1,244 - - 1,247 Tax benefits releated to stock compensation - - - 322 - - 322 Employee stock purchase plan 20,218 shares - - - 385 - - 385 Preferred stock dividends - ) - ) Balance September 30, 2013 $ 56,600 $ 252 $ 946 $ 241,131 $ 84,534 $ ) $ 382,100 Balance January 1, 2012 $ 56,600 $ 197 $ 946 $ 132,670 $ 71,423 $ 4,875 $ 266,711 Net Income - 25,091 - 25,091 Net change in other comprehensive income - 1,151 1,151 Stock-based compensation - - - 2,060 (1 ) - Common stock issued 288,170 shares under equity compensation plans - 2 - 776 - - 778 Common stock issued 1,770,585 shares - 18 - 28,482 - - 28,500 Tax benefits releated to stock compensation - - - 87 - - 87 Employee stock purchase plan 28,407 shares - - - 447 - - 447 Preferred stock dividends - ) - ) Balance September 30, 2012 $ 56,600 $ 217 $ 946 $ 164,522 $ 96,088 $ 6,026 $ 324,399 See notes to consolidated financial statements. 6 EAGLE BANCORP, INC. Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) Nine Months Ended September 30, Cash Flows From Operating Activities: Net Income $ 35,004 $ 25,091 Adjustments to reconcile net income to net cash provided by operating activities: Provision for credit losses 7,094 12,051 Depreciation and amortization 3,161 2,392 Gains on sale of loans ) ) Securities premium amortization (discount accretion), net 2,306 3,662 Origination of loans held for sale ) ) Proceeds from sale of loans held for sale 1,054,140 997,185 Net increase in cash surrender value of BOLI ) ) Increase in deferred income taxes ) ) Net loss (gain) on sale of other real estate owned 781 ) Net gain on sale of investment securities ) ) Loss on early extinguishment of debt - 529 Stock-based compensation expense 2,429 Excess tax benefit from stock-based compensation ) ) (Increase) decrease in other assets ) 234 Decrease in other liabilities ) ) Net cash provided by operating activities 222,738 Cash Flows From Investing Activities: (Decrease) increase in interest bearing deposits with other banks and short-term investments ) 22 Purchases of available for sale investment securities ) ) Proceeds from maturities of available for sale securities 26,990 30,212 Proceeds from sale/call of available for sale securities 22,148 62,888 Purchases of Federal Reserve and Federal Home Loan Bank stock ) ) Proceeds from redemption of federal reserve and federal home loan bank stock 153 974 Net increase in loans ) ) Purchases of BOLI ) - Purchases of Annuities ) - Proceeds from sale of other real estate owned 3,068 901 Bank premises and equipment acquired ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Increase in deposits 86,837 122,671 Decrease in customer repurchase agreements ) ) Increase in other short-term borrowings - 10,000 Decrease in long-term borrowings - ) Payment of dividends on preferred stock ) ) Issuance of common stock - 28,500 Proceeds from exercise of stock options 1,247 778 Excess tax benefit from stock-based compensation 322 87 Payment in lieu of fractional shares ) - Proceeds from employee stock purchase plan 385 447 Net cash provided by financing activities 69,284 Net Decrease In Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period 339,334 232,411 Cash and Cash Equivalents at End of Period $ 220,379 $ 57,705 Supplemental Cash Flows Information: Interest paid $ 10,078 $ 11,752 Income taxes paid $ 23,945 $ 11,951 Non-Cash Investing Activities Transfers from loans to other real estate owned $ 9,835 $ 3,555 See notes to consolidated financial statements. 7 EAGLE BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Summary of Significant Accounting Policies Basis of Presentation The consolidated financial statements include the accounts of Eagle Bancorp, Inc. and its subsidiaries (the “Company”), EagleBank (the “Bank”), Eagle Commercial Ventures, LLC (“ECV”), Eagle Insurance Services, LLC, and Bethesda Leasing, LLC, with all significant intercompany transactions eliminated. The consolidated financial statements of the Company included herein are unaudited. The consolidated financial statements reflect all adjustments, consisting of normal recurring accruals that in the opinion of management, are necessary to present fairly the results for the periods presented. The amounts as of and for the year ended December 31, 2012 were derived from audited consolidated financial statements. Certain information and note disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. There have been no significant changes to the Company’s Accounting Policies as disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. The Company believes that the disclosures are adequate to make the information presented not misleading. Certain reclassifications have been made to amounts previously reported to conform to the current period presentation. These statements should be read in conjunction with the audited consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. Operating results for the three and nine months ended September 30, 2013 are not necessarily indicative of the results of operations to be expected for the remainder of the year, or for any other period. Nature of Operations The Company, through the Bank, conducts a full service community banking business, primarily in Montgomery County, Maryland; Washington, DC and Northern Virginia. The primary financial services offered by the Bank include real estate, commercial and consumer lending, as well as traditional deposit and repurchase agreement products. The Bank is also active in the origination and sale of residential mortgage loans and the origination of small business loans. The guaranteed portion of small business loans, guaranteed by the Small Business Administration (“SBA”), is typically sold to third party investors in a transaction apart from the loan’s origination. The Bank offers its products and services through eighteen branch offices and various electronic capabilities, including remote deposit and mobile banking services. Eagle Insurance Services, LLC, a subsidiary of the Bank, offers access to insurance products and services through a referral program with a third party insurance broker. Eagle Commercial Ventures, LLC, a direct subsidiary of the Company, provides subordinated financing for the acquisition, development and construction of real estate projects. These transactions involve higher levels of risk, together with commensurate higher returns. Refer to Higher Risk Lending – Revenue Recognition below. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts in the financial statements and accompanying notes. Actual results may differ from those estimates and such differences could be material to the financial statements. Cash Flows For purposes of reporting cash flows, cash and cash equivalents include cash and due from banks, federal funds sold, and interest bearing deposits with other banks which have an original maturity of three months or less. 8 Loans Held for Sale The Company engages in sales of residential mortgage loans and the guaranteed portion of Small Business Administration loans originated by the Bank. Loans held for sale are carried at the lower of aggregate cost or fair value. Fair value is derived from secondary market quotations for similar instruments. Gains and losses on sales of these loans are recorded as a component of noninterest income in the Consolidated Statements of Operations. The Company’s current practice is to sell residential mortgage loans on a servicing released basis, and, therefore, it has no intangible asset recorded for the value of such servicing as of September 30, 2013, December 31, 2012, and September 30, 2012. The sale of the guaranteed portion of SBA loans on a servicing retained basis gives rise to an excess servicing asset, which is computed on a loan by loan basis with the unamortized amount being included in Other Assets in the Consolidated Balance Sheet. This excess servicing asset is being amortized on a straight-line basis (with adjustment for prepayments) as an offset to servicing fees collected and is included in other noninterest income in the Consolidated Statement of Operations. The Company enters into commitments to originate residential mortgage loans whereby the interest rate on the loan is determined prior to funding (i.e. rate lock commitments). Such rate lock commitments on mortgage loans to be sold in the secondary market are considered to be derivatives but are effectively offset by whole loan purchase commitments from various investors. The period of time between issuance of a loan commitment to the customer and closing and sale of the loan to an investor generally ranges from 30 to 90 days under current market conditions. The Company protects itself from changes in interest rates through the use of best efforts forward delivery commitments, whereby the investor commits to purchase a loan at a price representing a premium on the day the borrower commits to an interest rate with the intent that the buyer / investor has assumed the interest rate risk on the loan. As a result, the Company is not generally exposed to losses on loans sold nor will it realize gains, related to rate lock commitments due to changes in interest rates. The market values of rate lock commitments and best efforts contracts are not readily ascertainable with precision because rate lock commitments and best efforts contracts are not actively traded. Because of the high correlation between rate lock commitments and best efforts contracts, no gain or loss should occur on the rate lock commitments. In circumstances where the Company does not deliver the whole loan to an investor, but rather elects to retain the loan in its portfolio, the loan is transferred from held for sale at fair value. Investment Securities The Company has no securities classified as trading, nor are any investment securities classified as held to maturity. Marketable equity securities and debt securities not classified as held to maturity or trading are classified as available-for-sale. Securities available-for-sale are acquired as part of the Company’s asset/liability management strategy and may be sold in response to changes in interest rates, current market conditions, loan demand, changes in prepayment risk and other factors. Securities available-for-sale are carried at fair value, with unrealized gains or losses being reported as accumulated other comprehensive income/(loss), a separate component of shareholders’ equity, net of deferred income tax. Realized gains and losses, using the specific identification method, are included as a separate component of noninterest income in the Consolidated Statements of Operations. Premiums and discounts on investment securities are amortized/accreted to the earlier of call or maturity based on expected lives, which lives are adjusted based on prepayment assumptions and call optionality if any. Declines in the fair value of individual available-for-sale securities below their cost that are other-than-temporary in nature result in write-downs of the individual securities to their fair value. Factors affecting the determination of whether other-than-temporary impairment has occurred include a downgrading of the security by a rating agency, a significant deterioration in the financial condition of the issuer, or a change in management’s intent and ability to hold a security for a period of time sufficient to allow for any anticipated recovery in fair value. Management systematically evaluates investment securities for other-than-temporary declines in fair value on a quarterly basis. This analysis requires management to consider various factors, which include (1) duration and magnitude of the decline in value, (2) the financial condition of the issuer or issuers and (3) structure of the security. 9 The entire amount of an impairment loss is recognized in earnings only when (1) the Company intends to sell the security, or (2) it is more likely than not that the Company will have to sell the security before recovery of its amortized cost basis, or (3) the Company does not expect to recover the entire amortized cost basis of the security. In all other situations, only the portion of the impairment loss representing the credit loss must be recognized in earnings, with the remaining portion being recognized in shareholders’ equity as comprehensive income, net of deferred taxes. Loans Loans are stated at the principal amount outstanding, net of unamortized deferred costs and fees. Interest income on loans is accrued at the contractual rate on the principal amount outstanding. It is the Company’s policy to discontinue the accrual of interest when circumstances indicate that collection is doubtful. Deferred fees and costs are being amortized on the interest method over the term of the loan. Management considers loans impaired when, based on current information, it is probable that the Company will not collect all principal and interest payments according to contractual terms. Loans are evaluated for impairment in accordance with the Company’s portfolio monitoring and ongoing risk assessment procedures. Management considers the financial condition of the borrower, cash flow of the borrower, payment status of the loan, and the value of the collateral, if any, securing the loan. Generally, impaired loans do not include large groups of smaller balance homogeneous loans such as residential real estate and consumer type loans which are evaluated collectively for impairment and are generally placed on nonaccrual when the loan becomes 90 days past due as to principal or interest. Loans specifically reviewed for impairment are not considered impaired during periods of “minimal delay” in payment (ninety days or less) provided eventual collection of all amounts due is expected. The impairment of a loan is measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate, or the fair value of the collateral if repayment is expected to be provided solely by the collateral. In appropriate circumstances, interest income on impaired loans may be recognized on the cash basis. Higher Risk Lending – Revenue Recognition T he Company has occasionally made higher risk acquisition, development, and construction (“ADC”) loans that entail higher risks than ADC loans made following normal underwriting practices (“higher risk loan transactions”). These higher risk loan transactions are currently made through the Company’s subsidiary, ECV. This activity is limited as to individual transaction amount and total exposure amounts based on capital levels and is carefully monitored. The loans are carried on the balance sheet at amounts outstanding and meet the loan classification requirements of the Accounting Standards Executive Committee (“AcSEC”) guidance reprinted from the CPA Letter, Special Supplement, dated February 10, 1986 (also referred to as Exhibit 1 to AcSEC Practice Bulletin No. 1). Additional interest earned on certain of these higher risk loan transactions (as defined in the individual loan agreements) is recognized as realized under the provisions contained in AcSEC’s guidance reprinted from the CPA Letter, Special Supplement, dated February 10, 1986 (also referred to as Exhibit 1 to AcSEC Practice Bulletin No.1) and Staff Accounting Bulletin No. 101 (Revenue Recognition in Financial Statements). Such additional interest may be included as a component of noninterest income.ECV recorded no additional interest on higher risk transactions during 2013 and 2012 (although normal interest income was recorded). ECV had five higher risk lending transactions with balances outstanding at September 30, 2013 and four such transactions outstanding at December 31, 2012, amounting to $7.4 million and $3.5 million, respectively. Allowance for Credit Losses The allowance for credit losses represents an amount which, in management’s judgment, is adequate to absorb probable losses on existing loans and other extensions of credit that may become uncollectible. The adequacy of the allowance for credit losses is determined through careful and continuous review and evaluation of the loan portfolio and involves the balancing of a number of factors to establish a prudent level of allowance. Among the factors considered in evaluating the adequacy of the allowance for credit losses are lending risks associated with growth and entry into new markets, loss allocations for specific credits, the level of the allowance to nonperforming loans, historical loss experience, economic conditions, portfolio trends and credit concentrations, changes in the size and character of the loan portfolio, and management’s judgment with respect to current and expected economic conditions and their impact on the existing loan portfolio. Allowances for impaired loans are generally determined based on collateral values. Loans or any portion thereof deemed uncollectible are charged against the allowance, while recoveries are credited to the allowance. Management adjusts the level of the allowance through the provision for credit losses, which is recorded as a current period operating expense. The allowance for credit losses consists of allocated and unallocated components. 10 The components of the allowance for credit losses represent an estimation done pursuant to Accounting Standards Codification (“ASC”) Topic 450, “Contingencies,” or ASC Topic 310, “Receivables.” Specific allowances are established in cases where management has identified significant conditions or circumstances related to a specific credit that management believes indicate the probability that a loss may be incurred. For potential problem credits for which specific allowance amounts have not been determined, the Company establishes allowances according to the application of credit risk factors. These factors are set by management and approved by the appropriate Board Committee to reflect its assessment of the relative level of risk inherent in each risk grade. A third component of the allowance computation, termed a nonspecific or environmental factors allowance, is based upon management’s evaluation of various environmental conditions that are not directly measured in the determination of either the specific allowance or formula allowance. Such conditions include general economic and business conditions affecting key lending areas, credit quality trends (including trends in delinquencies and nonperforming loans expected to result from existing conditions), loan volumes and concentrations, specific industry conditions within portfolio categories, recent loss experience in particular loan categories, duration of the current business cycle, bank regulatory examination results, findings of outside review consultants, and management’s judgment with respect to various other conditions including credit administration and management and the quality of risk identification systems. Executive management reviews these environmental conditions quarterly, and documents the rationale for all changes. Management believes that the allowance for credit losses is adequate; however, determination of the allowance is inherently subjective and requires significant estimates. While management uses available information to recognize losses on loans, future additions to the allowance may be necessary based on changes in economic conditions. Evaluation of the potential effects of these factors on estimated losses involves a high degree of uncertainty, including the strength and timing of economic cycles and concerns over the effects of a prolonged economic downturn in the current cycle. In addition, various regulatory agencies, as an integral part of their examination process, and independent consultants engaged by the Bank periodically review the Bank’s loan portfolio and allowance for credit losses. Such review may result in recognition of adjustments to the allowance based on their judgments of information available to them at the time of their examination. Premises and Equipment Premises and equipment are stated at cost less accumulated depreciation and amortization computed using the straight-line method for financial reporting purposes. Premises and equipment are depreciated over the useful lives of the assets, which generally range from five to seven years for furniture, fixtures and equipment, to three to five years for computer software and hardware, and to ten to forty years for buildings and building improvements. Leasehold improvements are amortized over the terms of the respective leases, which may include renewal options where management has the positive intent to exercise such options, or the estimated useful lives of the improvements, whichever is shorter. The costs of major renewals and betterments are capitalized, while the costs of ordinary maintenance and repairs are expensed as incurred. These costs are included as a component of premises and equipment expenses on the Consolidated Statements of Operations. Other Real Estate Owned (OREO) Assets acquired through loan foreclosure are held for sale and are initially recorded at the lower of cost or fair value less estimated selling costs when acquired, establishing a new cost basis. The new basis is supported by recent appraisals. Costs after acquisition are generally expensed. If the fair value of the asset declines, a write-down is recorded through expense. The valuation of foreclosed assets is subjective in nature and may be adjusted in the future because of changes in market conditions or appraised values. 11 Goodwill and Other Intangible Assets Goodwill and other intangible assets are subject to impairment testing at least annually, or when events or changes in circumstances indicate the assets might be impaired. Intangible assets (other than goodwill) are amortized to expense using accelerated or straight-line methods over their respective estimated useful lives. The Company’s testing of potential goodwill impairment (which is performed annually) at December 31, 2012, resulted in no impairment being recorded. Customer Repurchase Agreements The Company enters into agreements under which it sells securities subject to an obligation to repurchase the same securities. Under these arrangements, the Company may transfer legal control over the assets but still retain effective control through an agreement that both entitles and obligates the Company to repurchase the assets. As a result, securities sold under agreements to repurchase are accounted for as collateralized financing arrangements and not as a sale and subsequent repurchase of securities. The agreements are entered into primarily as accommodations for large commercial deposit customers. The obligation to repurchase the securities is reflected as a liability in the Company’s Consolidated Statement of Condition, while the securities underlying the securities sold under agreements to repurchase remain in the respective assets accounts and are delivered to and held as collateral by third party trustees. Marketing and Advertising Marketing and advertising costs are generally expensed as incurred. Income Taxes The Company employs the liability method of accounting for income taxes as required by ASC Topic 740, “ Income Taxes .” Under the liability method, deferred tax assets and liabilities are determined based on differences between the financial statement carrying amounts and the tax basis of existing assets and liabilities (i.e., temporary timing differences) and are measured at the enacted rates that will be in effect when these differences reverse. The Company utilizes statutory requirements for its income tax accounting, and avoids risks associated with potentially problematic tax positions that may incur challenge upon audit, where an adverse outcome is more likely than not. Therefore, no provisions are made for either uncertain tax positions nor accompanying potential tax penalties and interest for underpayments of income taxes in the Company’s tax reserves. In accordance with ASC Topic 740, the Company may establish a reserve against deferred tax assets in those cases where realization is less than certain, although no such reserves exist at September 30, 2013, December 31, 2012, or September 30, 2012. Transfer of Financial Assets Transfers of financial assets are accounted for as sales, when control over the assets has been surrendered. Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Company, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets, and (3) the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. In certain cases, the recourse to the Bank to repurchase assets may exist but is deemed immaterial based on the specific facts and circumstances. Earnings per Common Share Basic net income per common share is derived by dividing net income available to common shareholders by the weighted-average number of common shares outstanding during the period measured. Diluted earnings per common share is computed by dividing net income available to common shareholders by the weighted-average number of common shares outstanding during the period measured including the potential dilutive effects of common stock equivalents. Earnings per share amounts for periods ending prior to June 30, 2013 have been adjusted to reflect a 10% stock dividend paid on June 14, 2013. 12 Stock-Based Compensation I n accordance with ASC Topic 718, “Compensation,” the Company records as compensation expense an amount equal to the amortization (over the remaining service period) of the fair value computed at the date of grant. Compensation expense on variable stock option grants (i.e. performance based grants) is recorded based on the probability of achievement of the goals underlying the performance grant. Refer to Note 6 for a description of stock-based compensation awards, activity and expense. New Authoritative Accounting Guidance In February 2013, the FASB issued ASU 2013-02, “Comprehensive Income (Topic 220) – Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.” ASU 2013-02 amends recent guidance related to the reporting of comprehensive income to enhance the reporting of reclassifications out of accumulated other comprehensive income. The Company adopted the provisions of ASU No. 2013-02 effective January 1, 2013. As the Company provided these required disclosures in the notes to the Consolidated Financial Statements, the adoption of ASU No. 2013-02 had no impact on the Company's consolidated statements of income and condition. See Note 7 to the consolidated financial statements for the disclosures required by ASU No. 2013-02. Note 2. Cash and Due from Banks Regulation D of the Federal Reserve Act requires that banks maintain noninterest reserve balances with the Federal Reserve Bank based principally on the type and amount of their deposits. During 2013, the Bank maintained balances at the Federal Reserve (in addition to vault cash) to meet the reserve requirements as well as balances to partially compensate for services. Late in 2008, the Federal Reserve in connection with the Emergency Economic Stabilization Act of 2008 began paying a nominal amount of interest on balances held, which interest on excess reserves was increased under provisions of the Dodd Frank Wall Street Reform and Consumer Protection Act passed in July 2010. Additionally, the Bank maintains interest-bearing balances with the Federal Home Loan Bank of Atlanta and noninterest bearing balances with six domestic correspondent banks as compensation for services they provide to the Bank. Note 3. Investment Securities Available-for-Sale Amortized cost and estimated fair value of securities available-for-sale are summarized as follows: September 30, 2013 Amortized Gross Unrealized Gross Unrealized Estimated Fair (dollars in thousands) Cost Gains Losses Value U. S. Government agency securities $ 41,729 $ 969 $ 143 $ 42,555 Residential mortgage backed securities 223,216 1,423 4,649 219,990 Municipal bonds 92,746 2,461 2,308 92,899 Other equity investments 412 - 26 386 $ 358,103 $ 4,853 $ 7,126 $ 355,830 December 31, 2012 Amortized Gross Unrealized Gross Unrealized Estimated Fair (dollars in thousands) Cost Gains Losses Value U. S. Government agency securities $ 47,606 $ 1,477 $ 1 $ 49,082 Residential mortgage backed securities 170,649 2,730 296 173,083 Municipal bonds 72,050 5,314 51 77,313 Other equity investments 407 - 65 342 $ 290,712 $ 9,521 $ 413 $ 299,820 13 Gross unrealized losses and fair value by length of time that the individual available-for-sale securities have been in a continuous unrealized loss position are as follows: Less than 12 Months 12 Months or Greater Total September 30, 2013 Estimated Fair Unrealized Estimated Fair Unrealized Estimated Fair Unrealized (dollars in thousands) Value Losses Value Losses Value Losses U. S. Government agency securities $ 4,787 $ 143 $ - $ - $ 4,787 $ 143 Residential mortgage backed securities 133,938 4,580 2,649 69 136,587 4,649 Municipal bonds 40,656 2,300 482 8 41,138 2,308 Other equity investments - - 151 26 151 26 $ 179,381 $ 7,023 $ 3,282 $ 103 $ 182,663 $ 7,126 Less than 12 Months 12 Months or Greater Total December 31, 2012 Estimated Fair Unrealized Estimated Fair Unrealized Estimated Fair Unrealized (dollars in thousands) Value Losses Value Losses Value Losses U. S. Government agency securities $ 2,999 $ 1 $ - $ - $ 2,999 $ 1 Residential mortgage backed securities 44,992 263 2,743 33 47,735 296 Municipal bonds 3,964 51 - - 3,964 51 Other equity investments - - 112 65 112 65 $ 51,955 $ 315 $ 2,855 $ 98 $ 54,810 $ 413 The unrealized losses that exist are generally the result of changes in market interest rates and interest spread relationships since original purchases. The weighted average duration of debt securities, which comprise 99.9% of total investment securities, is relatively short at 4.5 years. The gross unrealized loss on other equity investments represents common stock of one local banking company owned by the Company, and traded on a broker “bulletin board” exchange. The estimated fair value is determined by broker quoted prices. The unrealized loss is deemed a result of generally weak valuations for many smaller community bank stocks. The individual banking company is profitable, has good financial trends and has a satisfactory capital position. If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. The Company does not believe that the investment securities that were in an unrealized loss position as of September 30, 2013 represent an other-than-temporary impairment for the reasons noted. The Company does not intend to sell the investments and it is more likely than not that the Company will not have to sell the securities before recovery of its amortized cost basis, which may be maturity. In addition, at September 30, 2013, the Company held $11.2 million in equity securities in a combination of Federal Reserve Bank (“FRB”) and Federal Home Loan Bank (“FHLB”) stocks, which are required to be held for regulatory purposes and are not marketable. The amortized cost and estimated fair value of investments available-for-sale by contractual maturity are shown in the table below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. 14 September 30, 2013 December 31, 2012 (dollars in thousands) Amortized Cost Estimated Fair Value Amortized Cost Estimated Fair Value U. S. Government agency securities maturing: One year or less $ 14,041 $ 14,198 $ 5,038 $ 5,053 After one year through five years 27,688 28,357 42,568 44,029 Residential mortgage backed securities 223,216 219,990 170,649 173,083 Municipal bonds maturing: After one year through five years 21,158 21,477 11,469 11,978 Five years through ten years 71,588 71,422 60,581 65,335 Other equity investments 412 386 407 342 $ 358,103 $ 355,830 $ 290,712 $ 299,820 The carrying value of securities pledged as collateral for certain government deposits, securities sold under agreements to repurchase, and certain lines of credit with correspondent banks at September 30, 2013 was $260.7 million. As of September 30, 2013 and December 31, 2012, there were no holdings of securities of any one issuer, other than the U.S. Government and U.S. Government agency securities that exceeded ten percent of shareholders’ equity. Note 4. Loans and Allowance for Credit Losses The Bank makes loans to customers primarily in the Washington, DC metropolitan area and surrounding communities. A substantial portion of the Bank’s loan portfolio consists of loans to businesses secured by real estate and other business assets. Loans, net of unamortized net deferred fees, at September 30, 2013, December 31, 2012, and September 30, 2012 are summarized by type as follows: September 30, 2013 December 31, 2012 September 30, 2012 (dollars in thousands) Amount % Amount % Amount % Commercial $ 682,413 25 % $ 545,070 22 % $ 534,133 23 % Investment - commercial real estate 1,039,775 37 % 914,638 37 % 942,770 39 % Owner occupied - commercial real estate 334,078 12 % 297,857 12 % 306,148 13 % Real estate mortgage - residential 79,061 3 % 61,871 3 % 57,952 2 % Construction - commercial and residential 507,653 18 % 533,722 21 % 437,954 18 % Construction - C&I (owner occupied) 35,612 1 % 28,808 1 % 14,739 1 % Home equity 108,889 4 % 106,844 4 % 98,930 4 % Other consumer 9,359 - 4,285 - 5,043 - Total loans 2,796,840 % 2,493,095 % 2,397,669 % Less: Allowance for Credit Losses ) ) ) Net loans $ 2,757,153 $ 2,455,603 $ 2,362,087 Unamortized net deferred fees amounted to $10.9 million and $8.8 million at September 30, 2013 and December 31, 2012, respectively. As of September 30, 2013 and December 31, 2012, the Bank serviced $51.0 million and $41.2 million, respectively, of SBA loans participations which are not reflected as loan balances on the Consolidated Balance Sheets. 15 Loan Origination / Risk Management The Company’s goal is to mitigate risks in the event of unforeseen threats to the loan portfolio as a result of economic downturn or other negative influences. Plans for mitigating inherent risks in managing loan assets include: carefully enforcing loan policies and procedures, evaluating each borrower’s business plan during the underwriting process and throughout the loan term, identifying and monitoring primary and alternative sources for loan repayment, and obtaining collateral to mitigate economic loss in the event of liquidation. Specific loan reserves are established based upon credit and/or collateral risks on an individual loan basis. A risk rating system is employed to proactively estimate loss exposure and provide a measuring system for setting general and specific reserve allocations. The composition of the Company’s loan portfolio is heavily weighted toward commercial real estate, both owner occupied and investment real estate. The combination of owner occupied commercial real estate and owner occupied commercial real estate construction represent 13% of the loan portfolio. At September 30, 2013, the combination of commercial real estate and real estate construction loans represent approximately 68% of the loan portfolio. When owner occupied commercial real estate and owner occupied commercial construction loans are excluded, the percentage of commercial real estate and construction loans to total loans decreases to 55%. These loans are underwritten to mitigate lending risks typical of this type of loan such as declines in real estate values, changes in borrower cash flow and general economic conditions. The Bank typically requires a maximum loan to value of 80% and minimum cash flow debt service coverage of 1.15 to 1.00. Personal guarantees are generally required, but may be limited. In making real estate commercial mortgage loans, the Bank generally requires that interest rates adjust not less frequently than five years. The Company is also an active traditional commercial lender providing loans for a variety of purposes, including cash flow, equipment and account receivable financing. This loan category represents approximately 25% of the loan portfolio at September 30, 2013 and was generally variable or adjustable rate. Commercial loans meet reasonable underwriting standards, including appropriate collateral and cash flow necessary to support debt service. Personal guarantees are generally required, but may be limited. SBA loans represent 2% of the commercial loan category of loans. In originating SBA loans, the Company assumes the risk of non-payment on the unguaranteed portion of the credit. The Company generally sells the guaranteed portion of the loan generating noninterest income from the gains on sale, as well as servicing income on the portion participated. SBA loans are subject to the same cash flow analyses as other commercial loans. SBA loans are subject to a maximum loan size established by the SBA. Approximately 4% of the loan portfolio at September 30, 2013 consists of home equity loans and lines of credit and other consumer loans. These credits, while making up a smaller portion of the loan portfolio, demand the same emphasis on underwriting and credit evaluation as other types of loans advanced by the Bank. The remaining 3% of the loan portfolio consists of longer-term residential mortgage loans. These are typically loans underwritten to the same underwriting standards as residential loans held for sale but for shorter terms, generally less than 10 years. Loans are secured primarily by duly recorded first deeds of trust. In some cases, the Bank may accept a recorded junior trust position. In general, borrowers will have a proven ability to build, lease, manage and/or sell a commercial or residential project and demonstrate satisfactory financial condition. Additionally, an equity contribution toward the project is customarily required. Construction loans require that the financial condition and experience of the general contractor and major subcontractors be satisfactory to the Bank. Guaranteed, fixed price contracts are required whenever appropriate, along with payment and performance bonds or completion bonds for larger scale projects. Loans intended for residential land acquisition, lot development and construction are made on the premise that the land: 1) is or will be developed for building sites for residential structures, and; 2) will ultimately be utilized for construction or improvement of residential zoned real properties, including the creation of housing. Residential development and construction loans will finance projects such as single family subdivisions, planned unit developments, townhouses, and condominiums. Residential land acquisition, development and construction loans generally are underwritten with a maximum term of 36 months, including extensions approved at origination. 16 Commercial land acquisition and construction loans are secured by real property where loan funds will be used to acquire land and to construct or improve appropriately zoned real property for the creation of income producing or owner user commercial properties. Borrowers are generally required to put equity into each project at levels determined by the appropriate Loan Committee. Commercial land acquisition and construction loans generally are underwritten with a maximum term of 24 months. Substantially all construction draw requests must be presented in writing on American Institute of Architects documents and certified either by the contractor, the borrower and/or the borrower’s architect. Each draw request shall also include the borrower’s soft cost breakdown certified by the borrower or its Chief Financial Officer. Prior to an advance, the Bank or its contractor inspects the project to determine that the work has been completed, to justify the draw requisition. Commercial permanent loans are secured by improved real property which is generating income in the normal course of operation. Debt service coverage, assuming stabilized occupancy, must be satisfactory to support a permanent loan. The debt service coverage ratio is ordinarily at least 1.15 to 1.00. As part of the underwriting process, debt service coverage ratios are stress tested assuming a 200 basis point increase in interest rates from their current levels. Commercial permanent loans generally are underwritten with a term not greater than 10 years or the remaining useful life of the property, whichever is lower. The preferred term is between 5 to 7 years, with amortization to a maximum of 25 years. The Company’s loan portfolio includes loans made for real estate Acquisition, Development and Construction (“ADC”) purposes, including both investment and owner occupied projects. ADC loans amounted to $543.3 million at September 30, 2013. The majority of the ADC portfolio, both speculative and non-speculative, includes loan funded interest reserves at origination. ADC loans containing loan funded interest reserves represent approximately 43% of the outstanding ADC loan portfolio at September 30, 2013. The decision to establish a loan-funded interest reserve is made upon origination of the ADC loan and is based upon a number of factors considered during underwriting of the credit including: (i) the feasibility of the project; (ii) the experience of the sponsor; (iii) the creditworthiness of the borrower and guarantors; (iv) borrower equity contribution; and (v) the level of collateral protection. When appropriate, an interest reserve provides an effective means of addressing the cash flow characteristics of a properly underwritten ADC loan. The Company does not significantly utilize interest reserves in other loan products. The Company recognizes that one of the risks inherent in the use of interest reserves is the potential masking of underlying problems with the project and/or the borrower’s ability to repay the loan. In order to mitigate this inherent risk, the Company employs a series of reporting and monitoring mechanisms on all ADC loans, whether or not an interest reserve is provided, including: (i) construction and development timelines which are monitored on an ongoing basis which track the progress of a given project to the timeline projected at origination; (ii) a construction loan administration department independent of the lending function; (iii) third party independent construction loan inspection reports; (iv) monthly interest reserve monitoring reports detailing the balance of the interest reserves approved at origination and the days of interest carry represented by the reserve balances as compared to the then current anticipated time to completion and/or sale of speculative projects; and (v) quarterly commercial real estate construction meetings among senior Company management, which includes monitoring of current and projected real estate market conditions. If a project has not performed as expected, it is not the customary practice of the Company to increase loan funded interest reserves. From time to time the Company may make loans for its own portfolio or through its higher risk loan affiliate, ECV. Such loans, which are made to finance projects (which may also be financed at the Bank level), may have higher risk characteristics than loans made by the Bank, such as lower priority interests and/or higher loan to value ratios. The Company seeks an overall financial return on these transactions commensurate with the risks and structure of each individual loan. Certain transactions may bear current interest at a rate with a significant premium to normal market rates. Other loan transactions may carry a standard rate of current interest, but also earn additional interest based on a percentage of the profits of the underlying project or a fixed accrued rate of interest. The following table details activity in the allowance for credit losses by portfolio segment for the three and nine months ended September 30, 2013 and 2012. Allocation of a portion of the allowance to one category of loans does not preclude its availability to absorb losses in other categories. 17 (dollars in thousands) Commercial Investment Commercial Real Estate Owner Occupied Commercial Real Estate Real Estate Mortgage Residential Construction Commercial and Residential Home Equity Other Consumer Total Three months ended September 30, 2013 Allowance for credit losses: Balance at beginning of period $ 12,177 $ 9,615 $ 3,024 $ 942 $ 11,748 $ 1,765 $ 369 $ 39,640 Loans charged-off ) ) - - ) Recoveries of loans previously charged-off 89 - - - 6 - - 95 Net loans charged-off ) ) - - ) Provision for credit losses 346 359 ) ) 1,026 5 5 1,372 Ending balance $ 11,646 $ 9,856 $ 2,987 $ 610 $ 12,480 $ 1,745 $ 363 $ 39,687 Nine months ended September 30, 2013 Allowance for credit losses: Balance at beginning of period $ 9,412 $ 9,148 $ 2,781 $ 659 $ 13,391 $ 1,730 $ 371 $ 37,492 Loans charged-off ) ) - - ) Recoveries of loans previously charged-off 139 - - - 681 9 6 835 Net loans charged-off ) ) - - ) Provision for credit losses 5,475 935 206 ) 418 60 49 7,094 Ending balance $ 11,646 $ 9,856 $ 2,987 $ 610 $ 12,480 $ 1,745 $ 363 $ 39,687 For the Period Ended September 30, 2013 Allowance for credit losses: Individually evaluated for impairment $ 3,019 $ 1,097 $ 823 $ 27 $ 1,776 $ 373 $ 45 $ 7,160 Collectively evaluated for impairment 8,627 8,759 2,164 583 10,704 1,372 318 32,527 Ending balance $ 11,646 $ 9,856 $ 2,987 $ 610 $ 12,480 $ 1,745 $ 363 $ 39,687 (dollars in thousands) Commercial Investment Commercial Real Estate Owner Occupied Commercial Real Estate Real Estate Mortgage Residential Construction Commercial and Residential Home Equity Other Consumer Total Three months ended September 30, 2012 Allowance for credit losses: Balance at beginning of period $ 8,878 $ 8,720 $ 2,390 $ - $ 12,484 $ 1,433 $ 174 $ 34,079 Loans charged-off ) - ) - ) Recoveries of loans previously charged-off 41 - - - 6 70 - 117 Net loans charged-off ) - ) - ) Provision for credit losses 519 3 451 - 2,067 449 149 3,638 Ending balance $ 9,368 $ 8,723 $ 2,491 $ - $ 13,003 $ 1,702 $ 295 $ 35,582 Nine months ended September 30, 2012 Allowance for credit losses: Balance at beginning of period $ 9,609 $ 7,304 $ 1,898 $ 399 $ 8,546 $ 1,528 $ 369 $ 29,653 Loans charged-off ) Recoveries of loans previously charged-off 69 18 - - 480 71 2 640 Net loans charged-off ) Provision for credit losses 1,521 2,590 943 ) 6,521 614 ) 12,051 Ending balance $ 9,368 $ 8,723 $ 2,491 $ - $ 13,003 $ 1,702 $ 295 $ 35,582 For the Period Ended September 30, 2012 Allowance for credit losses: Individually evaluated for impairment $ 2,256 $ 863 $ 413 $ - $ 3,381 $ 380 $ 4 $ 7,297 Collectively evaluated for impairment 7,112 7,860 2,078 - 9,622 1,322 291 28,285 Ending balance $ 9,368 $ 8,723 $ 2,491 $ - $ 13,003 $ 1,702 $ 295 $ 35,582 18 The Company’s recorded investments in loans as of September 30, 2013, December 31, 2012 and September 30, 2012 related to each balance in the allowance for loan losses by portfolio segment and disaggregated on the basis of the Company’s impairment methodology was as follows: (dollars in thousands) Commercial Investment Commercial Real Estate Owner occupied Commercial Real Estate Real Estate Mortgage Residential Construction Commercial and Residential Home Equity Other Consumer Total September 30, 2013 Recorded investment in loans: Individually evaluated for impairment $ 12,791 $ 3,238 $ 8,547 $ 113 $ 17,994 $ 570 $ 45 $ 43,298 Collectively evaluated for impairment 669,622 1,036,537 325,531 78,948 525,271 108,319 9,314 2,753,542 Ending balance $ 682,413 $ 1,039,775 $ 334,078 $ 79,061 $ 543,265 $ 108,889 $ 9,359 $ 2,796,840 December 31, 2012 Recorded investment in loans: Individually evaluated for impairment $ 15,177 $ 11,401 $ 8,723 $ - $ 36,502 $ 510 $ 43 $ 72,356 Collectively evaluated for impairment 529,893 903,237 289,134 61,871 526,028 106,334 4,242 2,420,739 Ending balance $ 545,070 $ 914,638 $ 297,857 $ 61,871 $ 562,530 $ 106,844 $ 4,285 $ 2,493,095 September 30, 2012 Recorded investment in loans: Individually evaluated for impairment $ 14,054 $ 11,624 $ 6,455 $ - $ 36,110 $ 670 $ 8 $ 68,921 Collectively evaluated for impairment 520,079 931,146 299,693 57,952 416,583 98,260 5,035 2,328,748 Ending balance $ 534,133 $ 942,770 $ 306,148 $ 57,952 $ 452,693 $ 98,930 $ 5,043 $ 2,397,669 At September 30, 2013, the nonperforming loans acquired in 2008 from Fidelity & Trust Financial Corporation (“Fidelity”) have a carrying value of $2.0 million and an unpaid principal balance of $11.6 million and were evaluated separately in accordance with ASC Topic 310-30, “Loans and Debt Securities Acquired with Deteriorated Credit Quality .” The various impaired loans were recorded at estimated fair value with any excess being charged-off or treated as a non-accretable discount. Subsequent downward adjustments to the valuation of impaired loans acquired will result in additional loan loss provisions and related allowance for credit losses. Subsequent upward adjustments to the valuation of impaired loans acquired will result in accretable discount. Credit Quality Indicators The Company uses several credit quality indicators to manage credit risk in an ongoing manner. The Company's primary credit quality indicators are to use an internal credit risk rating system that categorizes loans into pass, watch, special mention, or classified categories. Credit risk ratings are applied individually to those classes of loans that have significant or unique credit characteristics that benefit from a case-by-case evaluation. These are typically loans to businesses or individuals in the classes which comprise the commercial portfolio segment. Groups of loans that are underwritten and structured using standardized criteria and characteristics, such as statistical models (e.g., credit scoring or payment performance), are typically risk rated and monitored collectively. These are typically loans to individuals in the classes which comprise the consumer portfolio segment. The following are the definitions of the Company's credit quality indicators: Pass: Loans in all classes that comprise the commercial and consumer portfolio segments that are not adversely rated, are contractually current as to principal and interest, and are otherwise in compliance with the contractual terms of the loan agreement. Management believes that there is a low likelihood of loss related to those loans that are considered pass. Watch: Loan paying as agreed with generally acceptable asset quality; however Borrower’s performance has not met expectations. Balance sheet and/or income statement has shown deterioration to the point that the company could not sustain any further setbacks. Credit is expected to be strengthened through improved company performance and/or additional collateral within a reasonable period of time. 19 Special Mention: Loans in the classes that comprise the commercial portfolio segment that have potential weaknesses that deserve management's close attention. If not addressed, these potential weaknesses may result in deterioration of the repayment prospects for the loan. The special mention credit quality indicator is not used for classes of loans that comprise the consumer portfolio segment. Management believes that there is a moderate likelihood of some loss related to those loans that are considered special mention. Classified: Classified (a) Substandard - Loans inadequately protected by the current sound worth and paying capacity of the obligor or of the collateral pledged, if any. Loans so classified have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They are characterized by the distinct possibility that the bank will sustain some loss if the deficiencies are not corrected. Loss potential, while existing in the aggregate amount of substandard loans, does not have to exist in individual loans classified substandard. Classified (b) Doubtful - Loans that have all the weaknesses inherent in a loan classified substandard, with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions, and values, highly questionable and improbable. The possibility of loss is extremely high, but because of certain important and reasonably specific pending factors, which may work to the advantage and strengthening of the assets, its classification as an estimated loss is deferred until its more exact status may be determined. 20 The Company's credit quality indicators are periodically updated on a case-by-case basis. The following table presents by class and by credit quality indicator, the recorded investment in the Company's loans and leases as of September 30, 2013, December 31, 2012 and September 30, 2012. (dollars in thousands) Pass Watch and Special Mention Substandard Doubtful Total Loans September 30, 2013 Commercial $ 638,074 $ 31,638 $ 12,701 $ - $ 682,413 Investment - commercial real estate 1,014,556 21,981 3,238 - 1,039,775 Owner occupied - commercial real estate 305,426 20,105 8,547 - 334,078 Real estate mortgage – residential 78,221 727 113 - 79,061 Construction - commercial and residential 506,542 18,729 17,994 - 543,265 Home equity 106,073 2,246 570 - 108,889 Other consumer 9,313 - 46 - 9,359 Total $ 2,658,205 $ 95,426 $ 43,209 $ - $ 2,796,840 December 31, 2012 Commercial $ 495,072 $ 34,821 $ 15,170 $ 7 $ 545,070 Investment - commercial real estate 892,569 10,668 11,401 - 914,638 Owner occupied - commercial real estate 275,864 13,270 8,723 - 297,857 Real estate mortgage – residential 61,134 737 - - 61,871 Construction - commercial and residential 508,166 17,862 36,502 - 562,530 Home equity 104,302 2,032 510 - 106,844 Other consumer 4,230 12 43 - 4,285 Total $ 2,341,337 $ 79,402 $ 72,349 $ 7 $ 2,493,095 September 30, 2012 Commercial $ 493,361 $ 26,718 $ 14,037 $ 17 $ 534,133 Investment - commercial real estate 920,553 10,593 11,624 - 942,770 Owner occupied - commercial real estate 285,292 14,401 6,455 - 306,148 Real estate mortgage – residential 57,952 - - - 57,952 Construction - commercial and residential 397,246 19,337 36,110 - 452,693 Home equity 96,674 1,586 670 - 98,930 Other consumer 4,990 45 8 - 5,043 Total $ 2,256,068 $ 72,680 $ 68,904 $ 17 $ 2,397,669 Nonaccrual and Past Due Loans Loans are considered past due if the required principal and interest payments have not been received as of the date such payments were due. Loans are placed on nonaccrual status when, in management’s opinion, the borrower may be unable to meet payment obligations as they become due, as well as when required by regulatory provisions. Loans may be placed on nonaccrual status regardless of whether or not such loans are considered past due. When interest accrual is discontinued, all unpaid accrued interest is reversed. Interest income is subsequently recognized only to the extent cash payments are received in excess of principal due. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. 21 The following table presents by class of loan, information related to nonaccrual loans as of the periods ended September 30, 2013, December 31, 2012 and September 30, 2012. (dollars in thousands) September 30, 2013 December 31, 2012 September 30, 2012 Commercial $ 7,607 $ 4,799 $ 5,282 Investment - commercial real estate 3,081 3,458 3,647 Owner occupied - commercial real estate 6,426 2,578 2,374 Real estate mortgage - residential 895 699 713 Construction - commercial and residential 8,981 18,594 19,730 Home equity 511 513 670 Other consumer 45 43 7 Total nonaccrual loans (1)(2) $ 27,546 $ 30,684 $ 32,423 (1) Excludes performing troubled debt restructurings (“TDRs”) totaling $10.0 million at September 30, 2013, $15.3 million at December 31, 2012 and $8.8 million at September 30, 2012. (2) Gross interest income that would have been recorded in 2013 if nonaccrual loans shown above had been current and in accordance with their original terms $582 thousand and $1.4 million, while interest actually recorded on such loans was $102 thousand for the three and nine months ended September 30, 2013. See Note 1 to the consolidated financial statements for a description of the Company’s policy for placing loans on nonaccrual status. The following table presents by class, an aging analysis and the recorded investments in loans past due as of September 30, 2013 and December 31, 2012. (dollars in thousands) Loans 30-59 Days Past Due Loans 60-89 Days Past Due Loans 90 Days or More Past Due Total Past Due Loans Current Loans Total Recorded Investment in Loans September 30, 2013 Commercial $ 3,067 $ 980 $ 7,607 $ 11,654 $ 670,759 $ 682,413 Investment - commercial real estate 93 - 3,081 3,174 1,036,601 1,039,775 Owner occupied - commercial real estate 362 781 6,426 7,569 326,509 334,078 Real estate mortgage – residential - 100 895 995 78,066 79,061 Construction - commercial and residential 2,272 - 8,981 11,253 532,012 543,265 Home equity 818 296 511 1,625 107,264 108,889 Other consumer - 25 45 70 9,289 9,359 Total $ 6,612 $ 2,182 $ 27,546 $ 36,340 $ 2,760,500 $ 2,796,840 December 31, 2012 Commercial $ 3,784 $ 598 $ 4,799 $ 9,181 $ 535,889 $ 545,070 Investment - commercial real estate 1,538 992 3,458 5,988 908,650 914,638 Owner occupied - commercial real estate 369 4,081 2,578 7,028 290,829 297,857 Real estate mortgage – residential - 107 699 806 61,065 61,871 Construction - commercial and residential 6,276 675 18,594 25,545 536,985 562,530 Home equity 1,150 352 513 2,015 104,829 106,844 Other consumer - 5 43 48 4,237 4,285 Total $ 13,117 $ 6,810 $ 30,684 $ 50,611 $ 2,442,484 $ 2,493,095 22 Impaired Loans Loans are considered impaired when, based on current information and events, it is probable the Company will be unable to collect all amounts due in accordance with the original contractual terms of the loan agreement, including scheduled principal and interest payments. Impairment is evaluated in total for smaller-balance loans of a similar nature and on an individual loan basis for other loans. If a loan is impaired, a specific valuation allowance is allocated, if necessary, so that the loan is reported net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral if repayment is expected solely from the collateral. Interest payments on impaired loans are typically applied to principal unless collectability of the principal amount is reasonably assured, in which case interest is recognized on a cash basis. Impaired loans, or portions thereof, are charged off when deemed uncollectible. The following table presents by class, information related to impaired loans for the periods ended September 30, 2013, December 31, 2012 and September 30, 2012. Unpaid Contractual Recorded Investment Recorded Investment Total Average Recorded Investment Interest Income Recognized (dollars in thousands) Principal Balance With No Allowance With Allowance Recorded Investment Related Allowance Quarter To Date Year To Date Quarter To Date Year To Date September 30, 2013 Commercial $ 9,607 $ 2,442 $ 7,165 $ 9,607 $ 3,019 $ 10,184 $ 9,402 $ (7 ) $ 78 Investment - commercial real estate 6,464 1,451 5,013 6,464 1,097 5,934 5,719 62 137 Owner occupied - commercial 6,426 5,530 896 6,426 823 6,432 6,493 ) 56 Real estate mortgage – residential 895 783 112 895 27 843 769 - - Construction - commercial and residential 13,876 5,892 7,684 13,576 1,776 14,033 18,315 41 125 Home equity 511 37 474 511 373 461 479 2 2 Other consumer 45 - 45 45 45 28 25 1 1 Total $ 37,824 $ 16,135 $ 21,389 $ 37,524 $ 7,160 $ 37,915 $ 41,202 $ 56 $ 399 December 31, 2012 Commercial $ 9,461 $ 5,767 $ 3,481 $ 9,248 $ 2,158 $ 8,372 $ 7,772 $ 151 $ 245 Investment - commercial real estate 5,600 3,830 1,770 5,600 1,201 5,695 6,609 38 152 Owner occupied - commercial 6,659 5,602 1,057 6,659 753 4,517 2,746 213 252 Real estate mortgage – residential 699 699 - 699 - 706 714 - - Construction - commercial and residential 25,347 14,727 8,508 23,235 3,718 24,859 26,430 63 202 Home equity 513 134 379 513 243 592 534 1 9 Other consumer 43 1 42 43 41 25 17 2 2 Total $ 48,322 $ 30,760 $ 15,237 $ 45,997 $ 8,114 $ 44,766 $ 44,822 $ 468 $ 862 September 30, 2012 Commercial $ 7,282 $ 3,587 $ 3,695 $ 7,282 $ 2,256 $ 6,622 $ 8,080 $ 48 $ 94 Investment - commercial real estate 5,789 3,830 1,959 5,789 863 5,840 8,010 38 114 Owner occupied - commercial 2,374 1,315 1,059 2,374 413 2,024 1,152 39 39 Real estate mortgage – residential 713 713 - 713 - 714 800 - - Construction - commercial and residential 24,371 14,225 10,146 24,371 3,381 25,680 25,796 56 139 Home equity 670 132 538 670 380 547 562 8 8 Other consumer 7 - 7 7 4 8 8 - - Total $ 41,206 $ 23,802 $ 17,404 $ 41,206 $ 7,297 $ 41,435 $ 44,408 $ 189 $ 394 23 Modifications A modification of a loan constitutes a troubled debt restructuring (“TDR”) when a borrower is experiencing financial difficulty and the modification constitutes a concession. The Company offers various types of concessions when modifying a loan. Commercial and industrial loans modified in a TDR often involve temporary interest-only payments, term extensions, and converting revolving credit lines to term loans. Additional collateral, a co-borrower, or a guarantor is often requested. Commercial mortgage and construction loans modified in a TDR often involve reducing the interest rate for the remaining term of the loan, extending the maturity date at an interest rate lower than the current market rate for new debt with similar risk, or substituting or adding a new borrower or guarantor. Construction loans modified in a TDR may also involve extending the interest-only payment period. Loans modified in a TDR for the Company may have the financial effect of increasing the specific allowance associated with the loan. An allowance for impaired consumer and commercial loans that have been modified in a TDR is measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s observable market price, or the estimated fair value of the collateral, less any selling costs, if the loan is collateral dependent. Management exercises significant judgment in developing these estimates. The following table presents the TDR loan modifications by portfolio segment outstanding as of September 30, 2013 and December 31, 2012: (dollars in thousands) Number of Contracts TDRs Performing to Modified Terms TDRs Not Performing to Modified Terms Total TDRs September 30, 2013 Commercial 3 $ 2,000 $ 2,049 $ 4,049 Investment - commercial real estate 3 3,383 217 3,600 Owner occupied - commercial real estate 1 - 4,081 4,081 Construction - commercial and residential 2 4,595 912 5,507 Total 9 $ 9,978 $ 7,259 $ 17,237 December 31, 2012 Commercial 3 $ 4,449 $ - $ 4,449 Investment - commercial real estate 2 2,142 217 2,359 Owner occupied - commercial real estate 1 4,081 - 4,081 Construction - commercial and residential 2 4,641 966 5,607 Total 8 $ 15,313 $ 1,183 $ 16,496 During the first nine months of 2013, three performing TDRs totaling approximately $6.1 million experienced defaults on their modified terms. A default is considered to have occurred once the TDR is past due 90 days or more, or it has been placed on nonaccrual. These three previously performing TDRs were reclassified to nonperforming loans during the nine months of 2013. Commercial and consumer loans modified in a TDR are closely monitored for delinquency as an early indicator of possible future default. If loans modified in a TDR subsequently default, the Company evaluates the loan for possible further impairment. The allowance may be increased, adjustments may be made in the allocation of the allowance, or partial charge-offs may be taken to further write-down the carrying value of the loan. There was one loan modified in a TDR during the three and nine months ended September 30, 2013. No loans were modified in a TDR during the three and nine months ended September 30, 2012. 24 Note 5. Net Income per Common Share The calculation of net income per common share for the nine and three months ended September 30, 2013 and 2012 was as follows. Nine Months Ended September 30, Three Months Ended September 30, (dollars and shares in thousands, except per share data) Basic: Net income available to common shareholders $ 34,579 $ 24,666 $ 11,615 $ 9,533 Average common shares outstanding Basic net income per common share $ 1.35 $ 1.09 $ 0.45 $ 0.41 Diluted: Net income available to common shareholders $ 34,579 $ 24,666 $ 11,615 $ 9,533 Average common shares outstanding Adjustment for common share equivalents Average common shares outstanding-diluted Diluted net income per common share $ 1.31 $ 1.07 $ 0.44 $ 0.40 Anti-dilutive shares 101,466 130,616 95,966 130,616 The Company declared a 10% stock divided payable on June 14, 2013. Per share amounts and the number of outstanding shares for periods ended prior to June 30, 2013 have been adjusted to give effect to the 10% common stock dividend. Note 6. Stock-Based Compensation The following discussion includes the effects of changes in stock options and restricted stock shares and exercise prices resulting from the 10% common stock dividend paid on June 14, 2013. The Company maintains the 1998 Stock Option Plan (“1998 Plan”), the 2006 Stock Plan (“2006 Plan”) and the 2011 Employee Stock Purchase Plan (“2011 ESPP”). In connection with the acquisition of Fidelity, the Company assumed the Fidelity 2004 Long Term Incentive Plan and 2005 Long Term Incentive Plan (the “Fidelity Plans”). No additional options may be granted under the 1998 Plan or the Fidelity Plans. The 2006 Plan provides for the issuance of awards of incentive stock options, non-qualifying stock options, restricted stock and stock appreciation rights to selected key employees and members of the Board. As amended, 1,996,500 shares of common stock are subject to issuance pursuant to awards under the 2006 Plan. Stock options and restricted stock awards are made with an exercise price equal to the average of the high and low price of the Company’s shares at the date of grant. For awards that are service based, compensation expense is being recognized over the service (vesting) period based on fair value, which for stock option grants is computed using the Black-Scholes model, and for restricted stock awards is based on the average of the high and low stock price of the Company’s shares on the date of grant. For awards that are performance-based, compensation expense is recorded based on the probability of achievement of the goals underlying the grant. No performance-based awards are outstanding at September 30, 2013. In January 2013, the Company awarded an employee stock options to purchase 3,300 shares which have a ten-year term and vest in five substantially equal installments on the first through fifth anniversary of the date of grant. 25 In February 2013, the Company awarded 421,425 shares of restricted stock to senior officers, directors and employees. The shares vest in four substantially equal installments beginning on the first anniversary of the date of grant. In May 2013, the Company awarded 3,025 shares of restricted stock to eight employees. The shares vest in four substantially equal installments beginning on the first anniversary of the date of grant. Below is a summary of changes in shares pursuant to our equity compensation plans for the nine months ended September 30, 2013 and 2012. The information excludes restricted stock units and awards. Nine Months Ended September 30, Shares Weighted-Average Exercise Price Shares Weighted-Average Exercise Price Beginning Balance 722,155 $ 919,371 $ Issued 3,300 - - Exercised ) ) Forfeited ) ) Expired ) ) Ending Balance 582,681 $ 810,457 $ The following summarizes information about stock options outstanding at September 30, 2013. The information excludes restricted stock units and awards. Outstanding: Stock Options Weighted-Average Weighted-Average Remaining Range of Exercise Prices Outstanding Exercise Price Contractual Life $5.76 $8.00 $ $8.01 $10.00 $10.01 $20.00 $20.01 $24.46 $ Exercisable: Stock Options Weighted-Average Range of Exercise Prices Exercisable Exercise Price $5.76 $8.00 $ $8.01 $10.00 $10.01 $20.00 $20.01 $24.46 $ 26 The fair value of each stock option grant is estimated on the date of grant using the Black-Scholes option pricing model with the assumptions as shown in the table below used for grants during the nine months ended September 30, 2013 and the years ended December 31, 2012 and 2011. Nine Months Ended Years Ended December 31, September 30, 2013 Expected Volatility % % 33.61 % - 36.64% Weighted-Average Volatility % % 35.60% Expected Dividends % % 0.0% Expected Term (In years) 7.5 7.5 - Risk-Free Rate % % 1.82% Weighted-Average Fair Value (Grant date) $ $ The expected lives are based on the “simplified” method allowed by ASC Topic 718 “Compensation,” whereby the expected term is equal to the midpoint between the vesting period and the contractual term of the award. The total intrinsic value of outstanding stock options was $10.4 million at September 30, 2013. The total intrinsic value of stock options exercised during the nine months ended September 30, 2013 and 2012 was $1.3 million and $355 thousand, respectively. The total fair value of stock options vested was $126 thousand and $134 thousand for the nine months ended September 30, 2013 and 2012, respectively. Unrecognized stock-based compensation expense related to stock options totaled $171 thousand at September 30, 2013. At such date, the weighted-average period over which this unrecognized expense is expected to be recognized was 3.48 years. The Company has unvested restricted stock award grants of 615,629 shares under the 2006 Plan at September 30, 2013. Unrecognized stock based compensation expense related to restricted stock awards totaled $9.5 million at September 30, 2013. At such date, the weighted-average period over which this unrecognized expense was expected to be recognized was 3.13 years. The following table summarizes the unvested restricted stock awards at September 30, 2013 and 2012. Nine Months Ended September 30, Shares Weighted-Average Grant Date Fair Value Shares Weighted-Average Grant Date Fair Value Unvested at Beginning 348,363 $ 222,795 $ Issued 424,450 268,115 Forfeited ) ) Vested ) ) Unvested at End 615,629 $ 350,710 $ Approved by shareholders in May 2011, the 2011 ESPP reserved 550,000 shares of common stock for issuance to employees. Whole shares are sold to participants in the plan at 85% of the lower of the stock price at the beginning or end of each quarterly offering period. The 2011 ESPP is available to all eligible employees who have completed at least one year of continuous employment, work at least 20 hours per week and at least five months a year. Participants may contribute a minimum of $10 per pay period to a maximum of $6,250 per offering period or $25,000 annually (not to exceed more than 10% of compensation per pay period). At September 30, 2013, the 2011 ESPP had 478,263 shares remaining for issuance. 27 Included in salaries and employee benefits the Company recognized $2.4 million and $2.1 millionin stock-based compensation expense for the nine months ended September 30, 2013 and 2012, respectively. Stock-based compensation expense is recognized ratably over the requisite service period for all awards. Note 7. Other Comprehensive Income The following table presents the components of other comprehensive income (loss) for the three and nine months ended September 30, 2013 and 2012. (dollars in thousands) Before Tax Tax Effect Net of Tax Three Months Ended September 30, 2013 Net unrealized loss on securities available-for-sale: Net unrealized loss on securities available-for-sale $ ) $ ) $ ) Less: Reclassification adjustment for net gains included in net income - - - Other Comprehensive Loss $ ) $ ) $ ) Three Months Ended September 30, 2012 Net unrealized gain on securities available-for-sale: Net unrealized gain on securities available-for-sale $ 1,518 $ 607 $ 911 Less: Reclassification adjustment for net gains included in net income ) ) ) Other Comprehensive Income $ 1,054 $ 421 $ 633 Nine Months Ended September 30, 2013 Net unrealized loss on securities available-for-sale: Net unrealized loss on securities available-for-sale $ ) $ ) $ ) Less: Reclassification adjustment for net gains included in net income ) ) ) Other Comprehensive Loss $ ) $ ) $ ) Nine Months Ended September 30, 2012 Net unrealized gain on securities available-for-sale: Net unrealized gain on securities available-for-sale $ 2,683 $ 1,073 $ 1,610 Less: Reclassification adjustment for net gains included in net income ) ) ) Other Comprehensive Income $ 1,918 $ 767 $ 1,151 The following table presents the changes in each component of accumulated other comprehensive income (loss), net of tax, for the three and nine months ended September 30, 2013 and 2012. 28 (dollars in thousands) Securities Available For Sale Accumulated Other Comprehensive (Loss) Income Three Months Ended September 30, 2013 Balance at Beginning of Period $ ) $ ) Other comprehensive (loss) before reclassifications ) ) Amounts reclassified from accumulated other comprehensive income - - Net other comprehensive (loss) during period ) ) Balance at End of Period $ ) $ ) Three Months Ended September 30, 2012 Balance at Beginning of Period $ 5,393 $ 5,393 Other comprehensive income before reclassifications 911 911 Amounts reclassified from accumulated other comprehensive income ) ) Net other comprehensive income during period 633 633 Balance at End of Period $ 6,026 $ 6,026 Nine Months Ended September 30, 2013 Balance at Beginning of Period $ 5,465 $ 5,465 Other comprehensive (loss) before reclassifications ) ) Amounts reclassified from accumulated other comprehensive income ) ) Net other comprehensive (loss) during period ) ) Balance at End of Period $ ) $ ) Nine Months Ended September 30, 2012 Balance at Beginning of Period $ 4,875 $ 4,875 Other comprehensive income before reclassifications 1,610 1,610 Amounts reclassified from accumulated other comprehensive income ) ) Net other comprehensive income during period 1,151 1,151 Balance at End of Period $ 6,026 $ 6,026 The following table presents the amounts reclassified out of each component of accumulated other comprehensive income (loss) for the three and nine months ended September 30, 2013 and 2012. Details about Accumulated Other Amount Reclassified from Accumulated Other Affected Line Item in the Statement Where Comprehensive Income Components (dollars in thousands) Comprehensive (Loss) Income Net Income is Presented Three Months Ended September 30, Realized gain on sale of investment securities $ - $ 464 Gain on sale of investment securities - ) Tax Expense Total Reclassifications for the Period $ - $ 278 Net of Tax Details about Accumulated Other Amount Reclassified from Accumulated Other Affected Line Item in the Statement Where Comprehensive Income Components (dollars in thousands) Comprehensive (Loss) Income Net Income is Presented Nine Months Ended September 30, Realized gain on sale of investment securities $ 23 $ 765 Gain on sale of investment securities ) ) Tax Expense Total Reclassifications for the Period $ 13 $ 459 Net of Tax 29 Note 8. Fair Value Measurements The fair value of an asset or liability is the price that would be received to sell that asset or paid to transfer that liability in an orderly transaction occurring in the principal market (or most advantageous market in the absence of a principal market) for such asset or liability. In estimating fair value, the Company utilizes valuation techniques that are consistent with the market approach, the income approach and/or the cost approach. Such valuation techniques are consistently applied. Inputs to valuation techniques include the assumptions that market participants would use in pricing an asset or liability. ASC Topic820, “Fair Value Measurements and Disclosures,” establishes a fair value hierarchy for valuation inputs that gives the highest priority to quoted prices in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The fair value hierarchy is as follows: Level 1 Quoted prices in active exchange markets for identical assets or liabilities; also includes certain U.S. Treasury and other U.S. government and agency securities actively traded in over-the-counter markets. Level 2 Observable inputs other than Level 1 including quoted prices for similar assets or liabilities, quoted prices in less active markets, or other observable inputs that can be corroborated by observable market data; also includes derivative contracts whose value is determined using a pricing model with observable market inputs or can be derived principally from or corroborated by observable market data.This category generally includes certain U.S. government and agency securities, corporate debt securities, derivative instruments, and residential mortgage loans held for sale. Level 3 Unobservable inputs supported by little or no market activity for financial instruments whose value is determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation; also includes observable inputs for single dealer nonbinding quotes not corroborated by observable market data. This category generally includes certain private equity investments, retained interests from securitizations, and certain collateralized debt obligations. Assets and Liabilities Recorded as Fair Value on a Recurring Basis The table below presents the recorded amount of assets and liabilities measured at fair value on a recurring basis as of September 30, 2013 and December 31, 2012. 30 (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) September 30, 2013 Investment securities available for sale: U. S. Government agency securities $ - $ 42,555 $ - $ 42,555 Residential mortgage backed securities - 219,990 - 219,990 Municipal bonds - 92,899 - 92,899 Other equity investments 151 - 235 386 Residential mortgage loans held for sale - 39,206 - 39,206 Total assets measured at fair value on a recurring basis as of September 30, 2013 $ 151 $ 394,650 $ 235 $ 395,036 (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) December 31, 2012 Investment securities available for sale: U. S. Government agency securities $ - $ 49,082 $ - $ 49,082 Residential mortgage backed securities - 173,083 - 173,083 Municipal bonds - 77,313 - 77,313 Other equity investments 112 - 230 342 Residential mortgage loans held for sale - 226,923 - 226,923 Total assets measured at fair value on a recurring basis as of December 31, 2012 $ 112 $ 526,401 $ 230 $ 526,743 Investment Securities Available-for-sale Investment securities available-for-sale is recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available. If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. Level 1 investment securities include those traded on an active exchange such as the New York Stock Exchange, Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds. Level 2 securities include US government agency debt securities, mortgage backed securities issued by government sponsored entities and municipal bonds. Securities classified as Level 3 include securities in less liquid markets. The Company’s residential loans held for sale are reported on an aggregate basis at the lower of cost or fair value. The following is a reconciliation of activity for assets measured at fair value based on significant unobservable (non-market) information. Other Equity Investments (dollars in thousands) September 30, 2013 December 31, 2012 Balance, beginning of period $ 230 $ 226 Realized gains included in other noninterest income 5 4 Balance, end of period $ 235 $ 230 31 Assets and Liabilities Recorded at Fair Value on a Nonrecurring Basis The Company may be required from time to time to measure certain assets at fair value on a nonrecurring basis in accordance with GAAP. These include assets that are measured at the lower of cost or market that were recognized at fair value below cost at the end of the period. There are no liabilities which the Company measures at fair value on a nonrecurring basis. Assets measured at fair value on a nonrecurring basis are included in the table below: (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) September 30, 2013 Impaired loans: Commercial $ - $ 6,261 $ 3,346 $ 9,607 Investment - commercial real estate - 2,555 Owner occupied - commercial real estate - - 6,426 6,426 Real estate mortgage - residential - 113 782 895 Construction - commercial and residential - 6,702 Home equity - 37 474 511 Other consumer - 0 45 45 Other real estate owned - 5,791 5,494 11,285 Total assets measured at fair value on a nonrecurring basis as of September 30, 2013 $ - $ $ 25,824 $ (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) December 31, 2012 Impaired loans: Commercial $ - $ 5,198 $ 4,050 $ 9,248 Investment - commercial real estate - 3,924 1,676 5,600 Owner occupied - commercial real estate - 6,452 207 6,659 Real estate mortgage - residential - - 699 699 Construction - commercial and residential - 12,937 10,298 23,235 Home equity - 510 3 513 Other consumer - - 43 43 Other real estate owned - 4,969 330 5,299 Total assets measured at fair value on a nonrecurring basis as of December 31, 2012 $ - $ 33,990 $ 17,306 $ 51,296 Loans The Company does not record loans at fair value on a recurring basis. However, from time to time, a loan is considered impaired and an allowance for loan loss is established. Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan are considered impaired. Once a loan is identified as individually impaired, management measures impairment in accordance with ASC Topic 310, “Receivables,” the fair value of impaired loans may be estimated using one of several methods, including the collateral value, market value of similar debt, enterprise value, and liquidation value and discounted cash flows. Those impaired loans not requiring a specific allowance represent loans for which the fair value of expected repayments or collateral exceed the recorded investment in such loans. At September 30, 2013, substantially all of the impaired loans were evaluated based upon the fair value of the collateral. In accordance with ASC Topic 820, impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy. When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the loan as nonrecurring Level 2. When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the loan as nonrecurring Level 3. 32 The Company discloses fair value information about financial instruments for which it is practicable to estimate the value, whether or not such financial instruments are recognized on the balance sheet. Fair value is the amount at which a financial instrument could be exchanged in a current transaction between willing parties, other than in a forced sale or liquidation, and is best evidenced by quoted market price, if one exists. Quoted market prices, if available, are shown as estimates of fair value. Because no quoted market prices exist for a portion of the Company’s financial instruments, the fair value of such instruments has been derived based on management’s assumptions with respect to future economic conditions, the amount and timing of future cash flows and estimated discount rates. Different assumptions could significantly affect these estimates. Accordingly, the net realizable value could be materially different from the estimates presented below. In addition, the estimates are only indicative of individual financial instrument values and should not be considered an indication of the fair value of the Company taken as a whole. The following methods and assumptions were used to estimate the fair value of each category of financial instrument for which it is practicable to estimate value: Cash due from banks and federal funds sold: The carrying amount approximates the fair values at the reporting date. Interest bearing deposits with other banks: The carrying amount approximates the fair values at the reporting date. Investment securities: For these instruments, fair values are based upon quoted prices, if available. If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. Federal Reserve and Federal Home Loan Bank stock: The carrying amount approximates the fair values at the reporting date. Loans held for sale: Fair values are at the carrying value (lower of cost or market) since such loans are typically committed to be sold (servicing released) at a profit. Loans: For variable rate loans that re-price on a scheduled basis, fair values are based on carrying values. The fair value of the remaining loans are estimated by discounting the estimated future cash flows using the current interest rate at which similar loans would be made to borrowers with similar credit ratings and for the same remaining term. Other earning assets: The fair value of bank owned life insurance is the current cash surrender value which is the carrying value. The carrying amount approximates the fair value of the annuity investments at the reporting date. Noninterest bearing deposits: The fair value of these deposits is the amount payable on demand at the reporting date, since generally accepted accounting standards do not permit an assumption of core deposit value. Interest bearing deposits: The fair value of interest bearing transaction, savings, and money market deposits with no defined maturity is the amount payable on demand at the reporting date, since generally accepted accounting standards do not permit an assumption of core deposit value. Certificates of deposit: The fair value of certificates of deposit is estimated by discounting the future cash flows using the current rates at which deposits with a similar remaining term would be accepted. 33 Customer repurchase agreements and federal funds purchased: The carrying amount approximates the fair value at the reporting date. Borrowings: The carrying amount for variable rate borrowings approximates the fair value at the reporting date. The fair value of fixed rate Federal Home Loan Bank advances and the subordinated notes are estimated by computing the discounted value of contractual cash flows payable at current interest rates for obligations with similar remaining terms. The fair value of variable rate Federal Home Loan Bank advances is estimated to be carrying value since these liabilities are based on a spread to a current pricing index. Off-balance sheet items: Management has reviewed the unfunded portion of commitments to extend credit, as well as standby and other letters of credit, and has determined that the fair value of such instruments is equal to the fee, if any, collected and unamortized for the commitment made. 34 The estimated fair values of the Company’s financial instruments at September 30, 2013 and December 31, 2012 are as follows: Fair Value Measurements (dollars in thousands) Carrying Value Fair Value Quoted Prices in Active Markets for Identical Assets or Liabilities (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) September 30, 2013 Assets Cash and due from banks $ 8,013 $ 8,013 $ - $ 8,013 $ - Federal funds sold 3,844 - 3,844 - Interest bearing deposits with other banks - 208,522 - Investment securities 151 355,444 235 Federal Reserve and Federal Home Loan Bank stock - 11,246 - Loans held for sale - 39,206 - Loans - Bank owned life insurance - 29,555 - Other earning assets - 11,184 - Liabilities Noninterest bearing deposits - 898,831 - Interest bearing deposits - 2,085,185 - Borrowings - 123,186 - December 31, 2012 Assets Cash and due from banks $ 7,439 $ 7,439 $ - $ 7,439 $ - Federal funds sold 7,852 - 7,852 - Interest bearing deposits with other banks - 324,043 - Investment securities 112 299,478 230 Federal Reserve and Federal Home Loan Bank stock - 10,694 - Loans held for sale - 226,923 - Loans - 29,021 2,486,388 Bank owned life insurance - 14,135 - Liabilities Noninterest bearing deposits - 881,390 - Interest bearing deposits - 2,017,623 - Borrowings - 142,765 - Note 9. Supplemental Executive Retirement Plan In February 2013, the Compensation Committee authorized Supplemental Executive Retirement and Death Benefit Agreements (the “SERP Agreements”) with each of the Bank’s executive officers other than Mr. Paul, which upon the executive’s retirement, will provide for a stated monthly payment for such executive’s lifetime. The retirement benefit is computed as a percentage of each executive’s projected average base salary over the five years preceding retirement, assuming retirement at age 67. The SERP Agreement provides that (a) the benefits vest ratably over six years of service to the Bank, with the executive receiving credit for years of service prior to entering into the SERP Agreement (b) death, disability and change-in-control shall result in immediate vesting, and (c) the monthly amount will be reduced if retirement occurs earlier than age 67 for any reason other than death, disability or change-in-control. The SERP Agreement further provides for a death benefit in the event the retired executive dies prior to receiving 180 monthly installments, paid either in a lump sum payment or continued monthly installment payments, such that the executive’s beneficiary has received payment(s) sufficient to equate to a cumulative 180 monthly installments. 35 The SERP Agreements are unfunded arrangements maintained primarily to provide supplemental retirement benefits and comply with Section 409A of the Internal Revenue Code. The Bank has elected to finance the retirement benefits by purchasing fixed annuity contracts with three insurance carriers totaling $10.7 million that have been designed to provide a future source of funds for the lifetime retirement benefits of the SERP Agreements. The primary impetus for utilizing fixed annuities is a substantial savings in compensation expenses for the Bank as opposed to a traditional SERP Agreement. The annuity contracts accrued $56 thousand and $508 thousand of income for the three and nine months ended September 30, 2013 which is included in other noninterest income on the Consolidated Statement of Operations. The cash surrender value of the annuity contracts is $11.2 million at September 30, 2013 and is included in Other assets on the Consolidated Balance Sheet. For the three and nine month periods ending September 30, 2013, the Company recorded benefit expense of $545 thousand and $1.2 million for this post retirement benefit. Upon death of an executive, the annuity contract related to such executive terminates. The Bank has purchased additional bank owned life insurance contracts which would effectively fund payments (up to a 15 year certain amount) to the executives’ named beneficiaries. Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion provides information about the results of operations, and financial condition, liquidity, and capital resources of the Company and its subsidiaries as of the dates and periods indicated. This discussion and analysis should be read in conjunction with the unaudited consolidated financial statements and Notes thereto, appearing elsewhere in this report and the Management Discussion and Analysis in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. This report contains forward looking statements within the meaning of the Securities Exchange Act of 1934, as amended, including statements of goals, intentions, and expectations as to future trends, plans, events or results of Company operations and policies and regarding general economic conditions. In some cases, forward- looking statements can be identified by use of such words as “may,” “will,” “anticipate,” “believes,” “expects,” “plans,” “estimates,” “potential,” “continue,” “should,” and similar words or phrases. These statements are based upon current and anticipated economic conditions, nationally and in the Company’s market, interest rates and interest rate policy, competitive factors and other conditions which, by their nature, are not susceptible to accurate forecast, and are subject to significant uncertainty. For details on factors that could affect these expectations, see the risk factors and other cautionary language included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012 and in other periodic and current reports filed by the Company with the Securities and Exchange Commission. Because of these uncertainties and the assumptions on which this discussion and the forward looking statements are based, actual future operations and results in the future may differ materially from those indicated herein. Readers are cautioned against placing undue reliance on any such forward looking statements. GENERAL The Company is a growth oriented, one-bank holding company headquartered in Bethesda, Maryland. The Company provides general commercial and consumer banking services through the Bank, its wholly owned banking subsidiary, a Maryland chartered bank which is a member of the Federal Reserve System. The Company was organized in October 1997, to be the holding company for the Bank. The Bank was organized as an independent, community oriented, full service banking alternative to the super regional financial institutions, which dominate the primary market area. The Company’s philosophy is to provide superior, personalized service to its customers. The Company focuses on relationship banking, providing each customer with a number of services and becoming familiar with and addressing customer needs in a proactive, personalized fashion. The Bank currently has a total of eighteen branch offices, including seven in Montgomery County, Maryland, five in Washington, DC, and six in Northern Virginia. 36 The Company offers a broad range of commercial banking services to its business and professional clients as well as full service consumer banking services to individuals living and/or working primarily in the Bank’s market area. The Company emphasizes providing commercial banking services to sole proprietors, small and medium-sized businesses, non-profit organizations and associations, and investors living and working in and near the primary service area. These services include the usual deposit functions of commercial banks, including business and personal checking accounts, “NOW” accounts and money market and savings accounts, business, construction, and commercial loans, residential mortgages and consumer loans, and cash management services. The Bank is also active in the origination and sale of residential mortgage loans and the origination of SBA loans. The residential mortgage loans are originated for sale to third-party investors, generally large mortgage and banking companies, under best efforts delivery commitments by the investors to purchase the loans subject to compliance with pre-established investor criteria. The Company generally sells the guaranteed portion of the SBA loans in a transaction apart from the loan origination generating noninterest income from the gains on sale, as well as servicing income on the portion participated. Bethesda Leasing, LLC, a subsidiary of the Bank, holds title to and manages Other Real Estate Owned (“OREO”) assets. Eagle Insurance Services, LLC, a subsidiary of the Bank, offers access to insurance products and services through a referral program with a third party insurance broker. Additionally, the Bank offers investment advisory services through a referral program with a third party. ECV, a subsidiary of the Company, provides subordinated financing for the acquisition, development and/or construction of real estate projects. ECV lending involves higher levels of risk, together with commensurate expected returns. CRITICAL ACCOUNTING POLICIES The Company’s consolidated financial statements are prepared in accordance with GAAP and follow general practices within the banking industry. Application of these principles requires management to make estimates, assumptions, and judgments that affect the amounts reported in the financial statements and accompanying notes. These estimates, assumptions and judgments are based on information available as of the date of the consolidated financial statements; accordingly, as this information changes, the consolidated financial statements could reflect different estimates, assumptions, and judgments. Certain policies inherently have a greater reliance on the use of estimates, assumptions and judgments and as such have a greater possibility of producing results that could be materially different than originally reported. Estimates, assumptions, and judgments are necessary when assets and liabilities are required to be recorded at fair value, when a decline in the value of an asset not carried on the financial statements at fair value warrants an impairment write-down or a valuation reserve to be established, or when an asset or liability needs to be recorded contingent upon a future event. Carrying assets and liabilities at fair value inherently results in more financial statement volatility. The fair values and the information used to record valuation adjustments for investment securities available-for-sale are based either on quoted market prices or are provided by other third-party sources, when available. The Company’s investment portfolio is categorized as available-for-sale with unrealized gains and losses net of income tax being a component of shareholders’ equity and accumulated other comprehensive income. The allowance for credit losses is an estimate of the losses that may be sustained in our loan portfolio. The allowance is based on two principles of accounting: (a) ASC Topic 450, “Contingencies,” which requires that losses be accrued when they are probable of occurring and are estimable and (b) ASC Topic 310, “Receivables,” which requires that losses be accrued when it is probable that the Company will not collect all principal and interest payments according to the contractual terms of the loan. The loss, if any, can be determined by the difference between the loan balance and the value of collateral, the present value of expected future cash flows, or values observable in the secondary markets. Three components comprise our allowance for credit losses: a specific allowance, a formula allowance and a nonspecific or environmental factors allowance. Each component is determined based on estimates that can and do change when actual events occur. 37 The specific allowance allocates a reserve to identified impaired loans. Impaired loans are assigned specific reserves based on an impairment analysis. Under ASC Topic 310, “Receivables,” a loan for which reserves are individually allocated may show deficiencies in the borrower’s overall financial condition, payment record, support available from financial guarantors and for the fair market value of collateral. When a loan is identified as impaired, a specific reserve is established based on the Company’s assessment of the loss that may be associated with the individual loan. The formula allowance is used to estimate the loss on internally risk rated loans, exclusive of those identified as requiring specific reserves. The portfolio of unimpaired loans is stratified by loan type and risk assessment. Allowance factors relate to the type of loan and level of the internal risk rating, with loans exhibiting higher risk and loss experience receiving a higher allowance factor. The environmental allowance is also used to estimate the loss associated with pools of non-classified loans. These non-classified loans are also stratified by loan type, and environmental allowance factors are assigned by management based upon a number of conditions, including delinquencies, loss history, changes in lending policy and procedures, changes in business and economic conditions, changes in the nature and volume of the portfolio, management expertise, concentrations within the portfolio, quality of internal and external loan review systems, competition, and legal and regulatory requirements. The allowance captures losses inherent in the portfolio which have not yet been recognized. Allowance factors and the overall size of the allowance may change from period to period based upon management’s assessment of the above described factors, the relative weights given to each factor, and portfolio composition. Management has significant discretion in making the judgments inherent in the determination of the provision and allowance for credit losses, including, in connection with the valuation of collateral, a borrower’s prospects of repayment, and in establishing allowance factors on the formula and environmental components of the allowance. The establishment of allowance factors involves a continuing evaluation, based on management’s ongoing assessment of the global factors discussed above and their impact on the portfolio. The allowance factors may change from period to period, resulting in an increase or decrease in the amount of the provision or allowance, based upon the same volume and classification of loans. Changes in allowance factors can have a direct impact on the amount of the provision, and a related after tax effect on net income. Errors in management’s perception and assessment of the global factors and their impact on the portfolio could result in the allowance not being adequate to cover losses in the portfolio, and may result in additional provisions or charge-offs. Alternatively, errors in management’s perception and assessment of the global factors and their impact on the portfolio could result in the allowance being in excess of amounts necessary to cover losses in the portfolio, and may result in lower provisions in the future. For additional information regarding the provision for credit losses, refer to the discussion under the caption “Provision for Credit Losses” below. The Company follows the provisions of ASC Topic 718, “Compensation,” which requires the expense recognition for the fair value of share based compensation awards, such as stock options, restricted stock, and performance based shares. This standard allows management to establish modeling assumptions as to the expected stock price volatility, option terms, forfeiture rates and dividend rates which directly impact estimated fair value. The accounting standard also allows for the use of alternative option pricing models which may impact fair value as determined. The Company’s practice is to utilize reasonable and supportable assumptions. 38 RESULTS OF OPERATIONS Earnings Summary For the nine months ended September 30, 2013, the Company’s net income was $35.0 million, a 40% increase over the $25.1 million for the nine months ended September 30, 2012. Net income available to common shareholders was $34.6 million ($1.35 per basic common share and $1.31 per diluted common share), as compared to $24.7 million ($1.09 per basic common share and $1.07 per diluted common share) for the same nine month period in 2012, a 40% increase. For the three months ended September 30, 2013, the Company reported net income of $11.8 million for the quarter ended September 30, 2013, a 22% increase over the $9.7 million net income for the quarter ended September 30, 2012. Net income available to common shareholders for the quarter ended September 30, 2013 increased 22% to $11.6 million ($0.45 per basic common share and $0.44 per diluted common share), as compared to $9.5 million ($0.41 per basic common share and $0.40 per diluted common share) for the same period in 2012. Per share amounts for periods ending prior to June 30, 2013 have been adjusted to give effect to the 10% common stock dividend paid on June 14, 2013. The increase in net income for the nine months ended September 30, 2013 can be attributed primarily to an increase in total revenue (i.e. net interest income plus noninterest income) of 17% over the same period in 2012 and to improved credit quality, resulting in reduced provision expense and lower charge-offs. Net interest income growth in the first nine months of 2013 versus 2012 of 14% was due to average earning asset growth of 16% and a favorable net interest margin of 4.25%. Noninterest income increased by 33% for the first nine months of 2013 compared to same period in 2012. For the nine months ended September 30, 2013, the Company reported an annualized return on average assets (“ROAA”) of 1.38% as compared to 1.15% for the nine months of 2012, while the annualized return on average common equity (“ROAE”) was 14.79% in 2013, as compared to 14.21% for the same nine month period in 2012. The higher ROAA and ROAE ratios for the nine months of 2013 as compared to 2012 was due primarily to higher noninterest income, improved credit quality and cost management For the three months ended September 30, 2013, the Company reported an ROAA of 1.35% as compared to 1.27% for the three months ended September 30, 2012. The ROAE for the quarter ended September 30, 2013 was 14.37%, as compared to 15.20% for the quarter ended September 30, 2012. The higher ROAA ratio for the third quarter of 2013 as compared to 2012 was due primarily to strong earning asset growth and improved credit quality, and resulting lower provision expense. The lower ROAE ratio for the third quarter of 2013 as compared to 2012 was attributable in part to the additional capital raised during the at the market equity offering and following an underwritten offering which occurred primarily during the third and fourth quarters of 2012. The net interest spread increased by 2 basis points for the first nine months in 2013 (4.06% versus 4.04%) as compared to 2012, as the Company has managed its cost of funds aggressively and been very disciplined in setting new loan rates. The net interest margin, which measures the difference between interest income and interest expense (i.e. net interest income) as a percentage of earning assets, decreased modestly from 4.32% for the nine months ended September 30, 2012 to 4.25% for the nine months ended September 30, 2013. This decline was due to average interest rates being lower in 2013 which reduced the value of noninterest sources. For the first nine months in 2013 the Company has been able to maintain its loan portfolio yields relatively close to 2012 levels (5.55% versus 5.69%) due to disciplined loan pricing practices, and to reduce its cost of funds (0.39% versus 0.51%), while maintaining a favorable deposit mix, largely resulting from ongoing efforts to increase and expand client relationships. Average earning assets yields were lower by 19 basis points (4.64% versus 4.83%). This decline in average earning asset yields compares to a larger decline of 21 basis points (from 0.79% to 0.58%) in the cost of interest bearing liabilities. A lower mix of average loans as a percentage of total earning assets (from 78% to 77%) and higher average liquidity during the nine months ended September 30, 2013, as compared to the same period in 2012, were the primary contributors to the decline in average earning asset yields in the first nine months of 2013 versus 2012. 39 The net interest spread declined by 5 basis points for the three months ended September 30, 2013 (4.13% versus 4.18%) as compared to 2012, as the Company has seen minor compression in its loan yields in a highly competitive environment for new loans. The net interest margin declined from 4.44% for the three months ended September 30, 2012 to 4.31% for the three months ended September 30, 2013, a 13 basis point decrease, more than the change in net interest spread as the value of noninterest sources (18 basis points versus 26 basis points) was impacted by lower average market interest rates in the third quarter of 2013 as compared to the third quarter of 2012. The average rate on earning assets for the three months ended September 30, 2013 decreased by 23 basis points from 4.89% to 4.66%. Average loan yields declined by 18 basis points (from 5.66% to 5.48%), while the mix of average loans declined from 78% to 77% of average earning assets. Average investment yields increased by 15 basis points (from 2.17% to 2.32%). The cost of interest bearing liabilities for the three months ended September 30, 2013 as compared to 2012 decreased by 18 basis points from 0.71% to 0.53%. The combination of a 5 basis point decrease in the net interest spread and an 8 basis point decline in the value of noninterest sources resulted in the 13 basis point decrease in the net interest margin in the third quarter of 2013 as compared to the same period in 2012. The Company believes it has effectively managed its net interest margin and net interest income over the past twelve months as average market interest rates have declined. This factor has been significant to overall earnings performance in 2013 as net interest income experienced gains of 14% and 10% respectively for the nine and three month periods ended September 30, 2013. In order to fund growth in average loans of 15% over the nine months ended September 30, 2013 as compared to the same period in 2012, as well as sustain significant liquidity, the Company has relied primarily upon core deposit growth, but also utilized increased levels of brokered and wholesale deposits in the fourth quarter of 2012, with reduced usage in 2013. The major component of the growth in core deposits has been growth in money market accounts and noninterest bearing deposits primarily as a result of effectively building new and enhanced client relationships. Average growth of total deposits was 16% for the nine months of 2013 as compared to the same period in 2012. The portion of deposits represented by brokered deposits was 17% at September 30, 2013 and September 30, 2012. In terms of the average balance sheet composition or mix, loans, which generally have higher yields than securities and other earning assets, was stable at 77% of average earning assets in the first nine months of 2013, as compared to 78% of average earning assets in the first nine months of 2012. The higher growth of average funding sources as compared to loans has added average liquidity to the balance sheet for the first nine months of 2013 versus 2012 ($306 million versus $162 million). For the first nine months of 2013, as compared to the same period in 2012, average loans held for sale, decreased $13.6 million, an 11% decrease, due to lower residential mortgage loan refinancing activity. For the first nine months of 2013, as compared to the same period in 2012, average loans, excluding loans held for sale, increased $342.9 million, a 15% increase. The increase in average loans in the nine months of 2013 as compared to the first nine months of 2012 is primarily attributable to growth in both commercial and industrial, investment commercial real estate and construction loans. As noted above, increases in average deposits in the first nine months of 2013, as compared to the first nine months of 2012, is attributable to growth in money market accounts and noninterest bearing deposits. Average investment securities for the nine month periods ended September 30, 2013 and 2012 amounted to 10% and 12% of average earning assets, respectively. The combination of federal funds sold, interest bearing deposits with other banks and loans held for sale averaged 13% of average earning assets in the first nine months of 2013 as compared to 11% for the same period in 2012, as higher average asset liquidity was maintained. The provision for credit losses was $7.1 million for the first nine months of 2013 as compared to $12.1 million in 2012. The lower provisioning is due to a combination of lower net charge-offs, a lower level of nonperforming loans and overall improvement in asset quality. For the nine months ended September 30, 2013, net charge-offs totaled $4.9 million (0.25% of average loans) compared to $6.1 million (0.37% of average loans) for the nine months ended September 30, 2012, a dollar decline of 20%. Net charge-offs in the nine months ended September 30, 2013 were primarily attributable to charge-offs of commercial and industrial loans ($2.6 million), construction loans ($1.3 million), the unguaranteed portion of SBA loans ($620 thousand), commercial real estate loans ($227 thousand) and home equity and consumer loans ($102 thousand). The provision for credit losses was $1.4 million for the three months ended September 30, 2013 as compared to $3.6 million for the three months ended September 30, 2012. Net charge-offs of $1.3 million in the third quarter of 2013 represented 0.20% of average loans, excluding loans held for sale, as compared to $2.1 million or 0.36% of average loans, excluding loans held for sale, in the third quarter of 2012, a 38% dollar decline. Net charge-offs in the third quarter of 2013 were attributable to commercial and industrial loans ($722 thousand), construction loans ($294 thousand), the unguaranteed portion of SBA loans ($158 thousand) and commercial real estate loans ($118 thousand). The lower provisioning in the third quarter of 2013, as compared to the third quarter of 2012, is due to a combination of lower net charge-offs, and overall improved asset quality in the loan portfolio. 40 At September 30, 2013, the allowance for credit losses represented 1.42% of loans outstanding, as compared to 1.50% at December 31, 2012, and 1.48% at September 30, 2012. The allowance for credit losses was 144% of nonperforming loans at September 30, 2013, as compared to 122% at December 31, 2012, and 110% at September 30, 2012. The slight decrease in the allowance for credit losses as a percentage of total loans at September 30, 2013, as compared to June 30, 2013, from 1.47% to 1.42%, is due to increased loan growth, and overall improved credit quality in the loan portfolio at September 30, 2013. Total noninterest income for the first nine months of 2013 was $20.4 million compared to $15.3 million in 2012, an increase of 33.4%. This increase was due primarily to a $2.0 million increase in gains realized on the sale of residential loans, a $1.5 million increase in gains realized on the sale of SBA loans, a $449 thousand increase on service charges on deposit accounts and a $1.3 million increase on other noninterest income due primarily to increased loan related fees and annuity income. Additionally bank owned life insurance income increased due to new investments. Investment gains were $23 thousand in 2013 and $765 thousand in 2012. A $529 thousand loss on the early extinguishment of debt was recorded in September of 2012 due to the restructuring of a Federal Home Loan Bank advance. Excluding investment securities gains and the loss on the early extinguishment of debt, total noninterest income was $20.4 million for the nine months of 2013, as compared to $15.1 million for 2012, a 35% increase, and represented 16% of total revenue for the first nine months of 2013 as compared to 14% in the first nine months of 2012. Total noninterest income for the three months ended September 30, 2013 increased to $5.2 million from $4.9 million for the three months ended September 30, 2012, an 8% increase. This increase was primarily due to a combination of an increase in service charges income of $127 thousand, higher income from bank owned life insurance of $131 thousand, higher loan fees and annuity income of $268 thousand, and higher income from sales of SBA loans of $323 thousand, partially offset by lesser gains on the sale of residential mortgage loans of $529 thousand. A $529 thousand loss on the early extinguishment of debt was recorded in September of 2012 due to the restructuring of a Federal Home Loan Bank advance. There were no investment securities gains for the third quarter of 2013, as compared to investment gains of $464 thousand for the third quarter of 2012. Excluding investment securities gains and the loss on the early extinguishment of debt in the third quarter of 2012, total noninterest income was $5.2 million for the third quarter of 2013, as compared to $4.9 million for the third quarter of 2012, an increase of 7%. The efficiency ratio, which measures the ratio of noninterest expense to total revenue, improved to 49.85% for the nine months ended September 30, 2013 from 52.00% for the same period in 2012. As a percentage of average assets, total noninterest expenses improved to 2.48% for the first nine months in 2013 from 2.58% for the same period in 2012. Total noninterest expenses were $63.1 million for the first nine months of 2013, as compared to $56.2 million for 2012, a 12% increase. Cost increases for salaries and benefits were $3.2 million, primarily due to increased salaries, incentive compensation and benefits increases, and staffing increases resulting from additional lending and branch personnel. Premises and equipment expenses were $1.4 million higher due primarily to the cost of three new branch offices and increases in leasing costs. Data processing costs increased by $1.2 million due to system enhancements and increased customer transaction expenses. Decreases in legal and professional fees of $729 thousand were due primarily to declines in collection costs related to problem loans. FDIC insurance premiums were $227 thousand higher due to growth in total assets. Other expenses increased for the first nine months of 2013 versus 2012 by $1.7 million, due primarily to a nonrecurring expense and increased OREO related costs. Total noninterest expenses totaled $21.7 million for the three months ended September 30, 2013, as compared to $19.1 million for the three months ended September 30, 2012, a 13% increase. Cost increases for salaries and benefits were $1.4 million, due to staffing increases primarily as a result of growth since September 30, 2012 in commercial lending and branch personnel, merit and benefit cost increases, and increases in incentive compensation. Premises and equipment expenses were $660 thousand higher, due to the cost of two new branch offices and increases in leasing costs. Data processing expenses increased by $320 thousand due to system enhancements and increased customer transaction expenses. The increase in other expenses of $267 thousand was due primarily to costs related to OREO property and other losses. As a percentage of average assets, total noninterest expense improved to 2.48% for the third quarter in 2013 as compared to 2.51% for the same period in 2012. The efficiency ratio increased to 51.68% for the third quarter of 2013, as compared to 50.07% for the third quarter of 2012. 41 The ratio of common equity to total assets increased from 9.00% at September 30, 2012 to 9.29% at September 30, 2013 due primarily to strong earnings and successful capital raises. As discussed later in “Capital Resources and Adequacy,” the regulatory capital ratios of the Bank and Company remain above well capitalized levels. Net Interest Income and Net Interest Margin Net interest income is the difference between interest income on earning assets and the cost of funds supporting those assets. Earning assets are composed primarily of loans and investment securities. The cost of funds represents interest expense on deposits, customer repurchase agreements and other borrowings. Noninterest bearing deposits and capital are other components representing funding sources (refer to discussion above under Results of Operations). Changes in the volume and mix of assets and funding sources, along with the changes in yields earned and rates paid, determine changes in net interest income. For the first nine months of 2013, net interest income increased 14% over the same period for 2012. Average loans increased $342.9 million and average deposits increased by $400.1 million. The net interest margin was 4.25% for the nine months of 2013, as compared to 4.32% for the nine months of 2012. The Company has been able to maintain its loan yields in 2013 close to 2012 levels due to loan pricing practices, and has been able to reduce its funding costs while maintaining a favorable deposit mix; much of which has occurred from sales efforts to increase and expand client relationships. The Company believes its net interest margin remains favorable to peer banking companies. Net interest income increased 10% for the three months ended September 30, 2013 over the same period for 2012. Average loans increased $322.4 million and average deposits increased by $367.7 million. For the three months ended September 30, 2013 the net interest margin was 4.31% as compared to 4.44% for the three months ended September 30, 2012. The tables below presents the average balances and rates of the major categories of the Company’s assets and liabilities for the three and nine months ended September 30, 2013 and 2012. Included in the tables is a measurement of interest rate spread and margin. Interest rate spread is the difference (expressed as a percentage) between the interest rate earned on earning assets less the interest rate paid on interest bearing liabilities. While the interest rate spread provides a quick comparison of earnings rates versus cost of funds, management believes that margin provides a better measurement of performance. The net interest margin (as compared to net interest spreads) includes the effect of noninterest bearing sources in its calculation and is net interest income expressed as a percentage of average earning assets. 42 Eagle Bancorp, Inc. Consolidated Average Balances, Interest Yields And Rates (Unaudited) (dollars in thousands) Three Months Ended September 30, Average Balance Interest Average Yield/Rate Average Balance Interest Average Yield/Rate ASSETS Interest earning assets: Interest bearing deposits with other banks and other short-term investments $ 289,647 $ 182 % $ 137,265 $ 83 % Loans held for sale (1) 63,579 590 % 158,011 1,403 % Loans (1) (2) 2,668,429 36,867 % 2,346,046 33,402 % Investment securities available for sale (2) 355,358 2,082 % 318,584 1,735 % Federal funds sold 6,534 3 % 18,044 13 % Total interest earning assets 3,383,547 39,724 % 2,977,950 36,636 % Total noninterest earning assets 123,385 78,731 Less: allowance for credit losses 39,739 34,097 Total noninterest earning assets 83,646 44,634 TOTAL ASSETS $ 3,467,193 $ 3,022,584 LIABILITIES AND SHAREHOLDERS' EQUITY Interest bearing liabilities: Interest bearing transaction $ 102,153 $ 74 % $ 113,162 $ 64 % Savings and money market 1,571,804 1,453 % 1,198,955 1,385 % Time deposits 454,134 1,017 % 427,829 1,273 % Total interest bearing deposits 2,128,091 2,544 % 1,739,946 2,722 % Customer repurchase agreements 97,290 64 % 81,916 68 % Other short-term borrowings - - - 2,065 2 - Long-term borrowings 39,300 413 % 48,974 536 % Total interest bearing liabilities 2,264,681 3,021 % 1,872,901 3,328 % Noninterest bearing liabilities: Noninterest bearing demand 811,614 832,076 Other liabilities 13,652 11,535 Total noninterest bearing liabilities 825,266 843,611 Shareholders’ equity 377,246 306,072 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 3,467,193 $ 3,022,584 Net interest income $ 36,703 $ 33,308 Net interest spread % % Net interest margin % % Loans placed on nonaccrual status are included in average balances. Net loan fees and late charges included in interest income on loans totaled $1.9 million and $1.4 millionfor the three months ended September 30, 2013 and 2012, respectively. Interest and fees on loans and investments exclude tax equivalent adjustments. 43 Eagle Bancorp, Inc. Consolidated Average Balances, Interest Yields and Rates (Unaudited) (dollars in thousands) Nine Months Ended September 30, Average Balance Interest Average Yield/Rate Average Balance Interest Average Yield/Rate ASSETS Interest earning assets: Interest bearing deposits with other banks and other short-term investments $ 306,037 $ 564 % $ 161,840 $ 298 % Loans held for sale (1) 111,188 2,858 % 124,736 3,345 % Loans (1) (2) 2,569,721 106,621 % 2,226,837 94,816 % Investment securities available for sale (2) 337,218 5,589 % 337,325 5,279 % Federal funds sold 7,521 10 % 18,721 41 % Total interest earning assets 3,331,685 115,642 % 2,869,459 103,779 % Total noninterest earning assets 99,956 76,902 Less: allowance for credit losses 38,912 32,144 Total noninterest earning assets 61,044 44,758 TOTAL ASSETS $ 3,392,729 $ 2,914,217 LIABILITIES AND SHAREHOLDERS' EQUITY Interest bearing liabilities: Interest bearing transaction $ 103,526 $ 226 % $ 89,529 $ 195 % Savings and money market 1,481,309 4,294 % 1,139,957 4,419 % Time deposits 492,609 3,602 % 485,043 4,516 % Total interest bearing deposits 2,077,444 8,122 % 1,714,529 9,130 % Customer repurchase agreements 97,088 197 % 95,644 250 % Other short-term borrowings 31 - - 728 2 - Long-term borrowings 39,300 1,247 % 49,191 1,605 % Total interest bearing liabilities 2,213,863 9,566 % 1,860,092 10,987 % Noninterest bearing liabilities: Noninterest bearing demand 794,173 756,979 Other liabilities 15,494 8,735 Total noninterest bearing liabilities 809,667 765,714 Shareholders’ equity 369,199 288,411 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 3,392,729 $ 2,914,217 Net interest income $ 106,076 $ 92,792 Net interest spread % % Net interest margin % % Loans placed on nonaccrual status are included in average balances. Net loan fees and late charges included in interest income on loans totaled $5.6 million and $3.7 million for the nine months ended September 30, 2013 and 2012, respectively. Interest and fees on loans and investments exclude tax equivalent adjustments. 44 Provision for Credit Losses The provision for credit losses represents the amount of expense charged to current earnings to fund the allowance for credit losses. The amount of the allowance for credit losses is based on many factors which reflect management’s assessment of the risk in the loan portfolio. Those factors include historical losses, economic conditions and trends, the value and adequacy of collateral, volume and mix of the portfolio, performance of the portfolio, and internal loan processes of the Company and Bank. Management has developed a comprehensive analytical process to monitor the adequacy of the allowance for credit losses. This process and guidelines were developed utilizing, among other factors, the guidance from federal banking regulatory agencies. The results of this process, in combination with conclusions of the Bank’s outside loan review consultant, support management’s assessment as to the adequacy of the allowance at the balance sheet date. Please refer to the discussion under the caption “Critical Accounting Policies” for an overview of the methodology management employs on a quarterly basis to assess the adequacy of the allowance and the provisions charged to expense. During the first nine months of 2013, the allowance for credit losses increased 2.2 million, reflecting $7.1 million in provision for credit losses and $4.9 million in net charge-offs during the period. The provision for credit losses was $7.1 million for the nine months ended September 30, 2013 as compared to $12.1 million for the nine months ended September 30, 2012. At September 30, 2013, the allowance for credit losses represented 1.42% of loans outstanding, compared to 1.50% at December 31, 2012 and 1.48% at September 30, 2012. The lower provisioning in the first nine months of 2013, as compared to the first nine months of 2012, is due to a combination of lower net charge-offs, a lower level of nonperforming loans and overall improvement in asset quality. Net charge-offs of $4.9 million represented 0.25% of average loans, excluding loans held for sale, in the first nine months of 2013, as compared to $6.1 million or 0.37% of average loans, excluding loans held for sale, for the same period of 2012. As part of its comprehensive loan review process, the Bank’s Board of Directors and Loan Committee or Credit Review Committee carefully evaluate loans which are past-due 30 days or more. The Committees make a thorough assessment of the conditions and circumstances surrounding each delinquent loan. The Bank’s loan policy requires that loans be placed on nonaccrual if they are ninety days past-due, unless they are well secured and in the process of collection. Additionally, Credit Administration specifically analyzes the status of development and construction projects, sales activities and utilization of interest reserves in order to carefully and prudently assess potential increased levels of risk requiring additional reserves. The maintenance of a high quality loan portfolio, with an adequate allowance for possible credit losses, will continue to be a primary management objective for the Company. 45 The following table sets forth activity in the allowance for credit losses for the periods indicated. Nine Months Ended September 30, (dollars in thousands) Balance at beginning of year $ 37,492 $ 29,653 Charge-offs: Commercial 3,380 1,831 Investment - commercial real estate 227 1,189 Owner occupied - commercial real estate - 350 Real estate mortgage - residential - 300 Construction - commercial and residential 2,010 2,544 Construction - C&I (owner occupied) - - Home equity 54 511 Other consumer 63 37 Total charge-offs 5,734 6,762 Recoveries: Commercial 139 69 Investment - commercial real estate - 18 Owner occupied - commercial real estate - - Real estate mortgage - residential - - Construction - commercial and residential 681 480 Construction - C&I (owner occupied) - - Home equity 9 71 Other consumer 6 2 Total recoveries 835 640 Net charge-offs 4,899 6,122 Additions charged to operations 7,094 12,051 Balance at end of period $ 39,687 $ 35,582 Annualized ratio of net charge-offs during the period to average loans outstanding during the period % % 46 The following table reflects the allocation of the allowance for credit losses at the dates indicated. The allocation of the allowance to each category is not necessarily indicative of future losses or charge-offs and does not restrict the use of the allowance to absorb losses in any category. September 30, 2013 December 31, 2012 September 30, 2012 (dollars in thousands) Amount %(1) Amount %(1) Amount %(1) Commercial $ 11,646 25 % $ 9,412 22 % $ 9,368 23 % Investment - commercial real estate 9,856 37 % 9,148 37 % 8,723 39 % Owner occupied - commercial real estate 2,987 12 % 2,781 12 % 2,491 13 % Real estate mortgage - residential 610 3 % 659 3 % - 2 % Construction - commercial and residential 11,662 18 % 12,671 21 % 12,580 18 % Construction - C&I (owner occupied) 818 1 % 720 1 % 423 1 % Home equity 1,745 4 % 1,730 4 % 1,702 4 % Other consumer 363 - 371 - 295 - Unallocated - Total loans $ 39,687 % $ 37,492 % $ 35,582 % Represents the percent of loans in each category to total loans. Nonperforming Assets As shown in the table below, the Company’s level of nonperforming assets, which are comprised of loans delinquent 90 days or more, nonaccrual loans, which includes the nonperforming portion of troubled debt restructurings (“TDRs”) and other real estate owned, totaled $38.8 million at September 30, 2013, representing 1.11% of total assets, as compared to $36.0 million of nonperforming assets, or 1.06% of total assets, at December 31, 2012 and $37.3 million of nonperforming assets, or 1.25% of total assets, at September 30, 2012. The Company had no accruing loans 90 days or more past due at September 30, 2013, December 31, 2012 or September 30, 2012. Management remains attentive to early signs of deterioration in borrowers’ financial conditions and to taking the appropriate action to mitigate risk. Furthermore, the Company is diligent in placing loans on nonaccrual status and believes, based on its loan portfolio risk analysis, that its allowance for credit losses, at 1.42% of total loans at September 30, 2013, is adequate to absorb potential credit losses within the loan portfolio at that date. Included in nonperforming assets are loans that the Company considers to be impaired. Impaired loans are defined as those as to which we believe it is probable that we will not collect all amounts due according to the contractual terms of the loan agreement, as well as those loans whose terms have been modified in a TDR that have not shown a period of performance as required under applicable accounting standards. Valuation allowances for those loans determined to be impaired are evaluated in accordance with ASC Topic 310—“
